UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period :	November 1, 2012 — October 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 Fund ® Annual report 10 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 25 Federal tax information 91 About the Trustees 92 Officers 94 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: In the final months of 2013, we continue to see business conditions as generally positive for well-diversified investment portfolios. Financial markets have shown surprising resilience in the face of recent headwinds, most notably the confrontation over the federal budget and debt ceiling, which took a toll on the economy during October. With Congressional negotiations now continuing into 2014, there is hope that lawmakers may reach an agreement beneficial to the economy, even as investors remain alert to the risk of additional disruption. Fortunately, equity markets have easily overcome recent obstacles. Supported by generally solid corporate earnings and healthy balance sheets, stock market gains to this point are far above the long-term average for a single year. International stocks have also performed well, particularly in Europe and Japan. While bonds have lagged behind stocks, many fixed-income sectors have advanced, reminding investors of the need for flexible and selective approaches. The sting of rising interest rates has been felt primarily by Treasuries and other government bonds. At Putnam, we believe markets in flux can often provide the best opportunity for realizing the benefits of financial advice and active portfolio management. An experienced advisor can help investors stay focused on their long-term goals without getting distracted by daily economic and political events. Challenging times also call for innovative and alternative investment strategies managed by experts. In seeking returns for fund shareholders, Putnams investment professionals engage in fundamental research, active investing, and risk management strategies. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 500 Fund Interview with your fund’s portfolio manager Bob, how would you describe the market environment and the fund’s performance for the annual period ended October31, 2013? Despite the many macroeconomic and political headwinds throughout the period, equity markets rallied strongly over the past 12months, with the Dow Jones Industrial Average and the S&P 500 Index hitting then-record highs. Meanwhile, in a rising interest-rate environment, bond markets experienced mixed results. Overall, economies in the United States and Europe continued to mend. That said, volatility punctuated the period, triggered by the Federal Reserve’s talk of tapering its stimulus program and the ongoing political stalemate in Washington. Within the Absolute Return portfolio, we can be selective about market risk. During the fund’s fiscal year, while equities rallied strongly, our volatility-reducing strategies curbed performance. In down markets, these curbs can help stave off losses, but when the market is rallying strongly the fund generally does not participate as much in the upside growth. Our fixed-income investments also helped performance somewhat, with a preference for credit risk over interest-rate risk proving beneficial. How would you describe the environment for capital markets during the period? Equity markets experienced several sharp shifts during the period. In the fall of 2012, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/13. See pages 3, 4, and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 500 Fund 5 Wall Street focused on the U.S. fiscal cliff. This created investor anxiety and market volatility. In the first months of the reporting period, U.S. stocks were flat. After a lackluster fourth quarter of 2012, stocks advanced in early 2013, with few meaningful pullbacks and limited volatility. However, the leading sectors were defensive ones, including consumer staples and health care. This may have been an indication that investors, while willing to return to equities, remained cautious and skeptical about the prospects for U.S. economic growth. Then, in the spring, markets began to experience weaker performance. This was linked to the Fed’s talk of reducing its massive quantitative easing [QE] program in the May–June time frame. After Fed Chairman Ben Bernanke clarified his comments, stating that no tapering would occur until the U.S. economy gained a solid footing, markets rallied in July. In August, the Syrian crisis sparked more volatility with the threat of U.S. military intervention. By September, the Syrian crisis had faded, creating a rally in equity markets once again. In September, the Fed decided at its policy meeting to continue its bond-buying program at the pace of $85 billion per month, noting a more uneven economic climate than it had expected based on a weak September unemployment report along with the potential for fiscal discord in Washington. This sent equity prices even higher. Investors began trying to assess when the central bank would begin scaling back its bond purchases. Chairman Bernanke indicated that the board could still make its first reduction in purchases before year-end. However, he stressed that the Fed is looking for confirmation of a pickup Allocations are shown as a percentage of the fund’s net assets as of 10/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Absolute Return 500 Fund in economic growth, sustained job gains, and proof that the inflation rate is moving toward the central bank’s 2% target. Then, beginning on October1, a 16-day partial U.S. government shutdown took place, creating further uncertainty. What are some strategies you pursued in the portfolio? Absolute Return 500 Fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points [or 5.00%] on an annualized basis over a reasonable period of time [generally at least three years or more] regardless of market conditions. Within the equity portion of the portfolio, the way we curb volatility in the portfolio did not allow us to participate as much in the market’s upside. The fund’s stock holdings performed well on a risk-adjusted basis and generally had positive results, but lagged market averages during the robust rally. In the portfolio, we target less volatile, or “low-beta,” stocks. We regularly conduct research and analysis of historical market trends and patterns. One anomaly we have found is that low-beta stocks have historically provided better risk-adjusted returns for longer time periods than does the overall market. However, our strategy of implementing put and call equity index options to help offset the volatility of the stock holdings hurt performance. During the period, with a sustained rise in the equity markets, the call options traded “in the money,” which had the effect of reducing the fund’s upside equity returns. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 500 Fund 7 Looking for stocks with low-beta characteristics fits well with our overall absolute return strategy, because we place a strong emphasis on keeping volatility low and pursuing better returns on a risk-adjusted basis than investors typically experience in funds that take on greater market exposure. Could you provide some background on “non - directional” strategies? What are they, and how do you use them? Non-directional describes a host of strategies that we believe can deliver positive returns regardless of the direction markets take —whether up, down, or sideways. These strategies can help reduce the fund’s overall volatility, diversify our sources of return, and contribute to our goal of greater consistent performance. Here’s an example: Currency strategies that benefit from movements in exchange rates have a low correlation with stock and bond market movements, but can generate returns for the fund. There were also several relative value trades within the portfolio that performed well over the 12-month period, including a long U.S. equity, short emerging-market position and a long position in a basket of high free-cash-flow companies against broader equity markets. Overall, our non-directional strategies were among the smallest contributors to results during the period. What were some strategies and positions that you pursued in the portfolio during the reporting period? During the period, the portfolio was fairly well diversified. During the first half of the period, we had a significant position in U.S. equities This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 8 Absolute Return 500 Fund that favored stocks that have been less volatile than the overall market. In addition, the fund held a wide range of fixed-income positions, and a small position in commodities. Outside of these market directional strategies, the fund pursued a number of strategies designed to be independent of market direction. Later in the period, as the debt ceiling and government shutdown situations played out in Washington, we removed much of the fund’s directional exposure and shifted the portfolio to favor non-directional strategies. We have since been increasing directional risk as those issues have been, at least temporarily, addressed. What’s your opinion of the Fed’s decision not to taper its $85 - billion - a - month stimulus program at its September meeting? At some point, the Fed needs to ease up on the monetary stimulus pedal. We believe monetary easing is not sustainable in the long term. But until the economic data meaningfully improves, the central bank has said all along that it will not reduce the stimulus. That’s where we find ourselves today. During the period, whenever the Fed communicated to markets that it may reduce stimulus, the market often reacted negatively. This is the challenge that the central bank faces. I do, however, believe that markets are growing more comfortable with the idea of tapering. What is your outlook for the market environment? Across the board, equity valuations have become somewhat stretched. I am still constructive on equities. Markets like to have a clear view, and I believe we lack clarity right now. Over the past few years, markets have dealt with sovereign defaults, the fiscal cliff, the government shutdown, health-care reform, and the Fed tapering, among other issues. Still, corporate balance sheets look solid and earnings are decent, but there is little top-line growth. I do not believe that we will experience as strong growth in the stock ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 500 Fund 9 markets in 2014 as we did in 2013. In the bond markets, it’s hard to see rates going much higher or lower. Although it has been a long process, I also think that the U.S. and European economies are slowly healing. Growth in the United States looks to be on track, while Europe appears to be emerging from recession. As a result, we believe the Fed will begin tapering its bond buying in the near future, provided the markets maintain the overall stability they have recently exhibited. In this environment, we will continue to focus on achieving tactical returns for shareholders. Thank you, Bob, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS With stocks rallying and interest rates increasingly volatile, investors are pouring money into equity-based mutual funds. For the first nine months of 2013, inflows into stock funds more than quadrupled, compared with the same time period in 2012, according to the Strategic Insight Monthly Fund Industry Review. U.S. equity funds attracted over $168 billion versus $31 billion during the first three quarters of 2012, while international stock funds garnered over $163billion in comparison with nearly $50 billion a year ago. Investors are on track in 2013 to invest the most money in equity mutual funds since 2000, according to investment research firm TrimTabs. Meanwhile, fixed-income investors have tapped the brakes, with year-to-date inflows of about $27 billion as of September30, down from over $290 billion a year ago. 10 Absolute Return 500 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 24.98% 17.79% 20.52% 18.52% 20.52% 20.52% 21.97% 17.70% 23.51% 26.62% 26.68% 26.62% Annual average 4.70 3.43 3.92 3.56 3.92 3.92 4.18 3.41 4.45 4.98 4.99 4.98 3 years 12.35 5.89 9.93 6.93 9.90 9.90 10.70 6.83 11.55 13.28 13.33 13.28 Annual average 3.96 1.93 3.21 2.26 3.20 3.20 3.45 2.23 3.71 4.24 4.26 4.24 1 year 2.49 –3.40 1.79 –3.21 1.70 0.70 1.95 –1.62 2.30 2.84 2.88 2.83 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/13 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index S&P 500 Index Life of fund 0.85% 25.79% 126.24% Annual average 0.17 4.84 18.31 3 years 0.37 9.32 58.36 Annual average 0.12 3.02 16.56 1 year 0.11 –1.08 27.18 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Absolute Return 500 Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $12,052 ($11,852 with contingent deferred sales charge). Class C shares would have been valued at $12,052, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $11,770. A $10,000 investment in the fund’s class R, class R5, class R6, and class Y shares would have been valued at $12,351, $12,662, $12,668, and $12,662, respectively. Fund price and distribution information For the 12-month period ended 10/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 — — 1 1 1 1 1 Income $0.070 — — $0.018 $0.047 $0.080 $0.085 $0.099 Capital gains — Total — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $11.33 $12.02 $11.18 $11.17 $11.23 $11.64 $11.26 $11.38 $11.38 $11.38 10/31/13 11.54 12.24 11.38 11.36 11.43 11.84 11.47 11.62 11.62 11.60 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Absolute Return 500 Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 23.68% 16.56% 19.36% 17.36% 19.46% 19.46% 20.80% 16.57% 22.22% 25.31% 25.37% 25.31% Annual average 4.56 3.27 3.78 3.41 3.80 3.80 4.04 3.27 4.30 4.85 4.86 4.84 3 years 12.10 5.66 9.58 6.58 9.64 9.64 10.45 6.58 11.20 13.04 13.09 13.03 Annual average 3.88 1.85 3.10 2.15 3.12 3.12 3.37 2.15 3.60 4.17 4.19 4.17 1 year 1.07 –4.74 0.36 –4.64 0.36 –0.64 0.61 –2.91 0.87 1.42 1.46 1.41 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 10/31/12*† 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% 0.86% 0.90% Total annual operating expenses for the fiscal year ended 10/31/12† 1.17% 1.92% 1.92% 1.67% 1.42% 0.96% 0.86% 0.92% Annualized expense ratio for the six-month period ended 10/31/13**‡ 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% 0.80% 0.86% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/14. † Other expenses for class R5 and R6 shares have been annualized. Other expenses for class A, B, C, M, R, and Y have been restated to reflect current fees. ** For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.04% from annualizing the performance fee adjustment for the six months ended 10/31/13. Absolute Return 500 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2013, to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.58 $9.34 $9.34 $8.09 $6.84 $4.33 $4.03 $4.33 Ending value (after expenses) $995.70 $992.20 $991.30 $993.00 $994.80 $997.40 $996.60 $997.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2013, use the following calculation method. To find the value of your investment on May 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.65 $9.45 $9.45 $8.19 $6.92 $4.38 $4.08 $4.38 Ending value (after expenses) $1,019.61 $1,015.83 $1,015.83 $1,017.09 $1,018.35 $1,020.87 $1,021.17 $1,020.87 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 500 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Absolute Return 500 Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index tracks the performance of U.S.-dollar-denominated U.S. Treasury bills, which represent obligations of the U.S. government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2013, Putnam employees had approximately $414,000,000 and the Trustees had approximately $99,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 500 Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Absolute Return 500 Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by 18 Absolute Return 500 Fund Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, Absolute Return 500 Fund 19 or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, through at least June 30, 2014, Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans and acquired fund fees and expenses) would exceed 0.90% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the 20 Absolute Return 500 Fund most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Absolute Return 500 Fund 21 Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on December 23, 2008, the Trustees considered information about the total return of your fund and your fund’s performance relative to its internal benchmark over the one-year and three-year periods ended December 31, 2012. Your fund’s class A shares’ return net of fees and expenses was positive over the one-year and three-year periods, exceeded its targeted return over the one-year period, and trailed its targeted return over the three-year period. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam 22 Absolute Return 500 Fund Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Consideration of your fund’s interim management contract and the continuance of the fund’s sub-management and sub-advisory contract Following the Trustees’ approval of the continuance of your fund’s management, sub-management and sub-advisory contracts, on October 8, 2013, The Honourable Paul G. Desmarais passed away. Mr. Desmarais, both directly and though holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing the fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees approved your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to your fund. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting to be held in early 2014. In considering whether to approve your fund’s interim management contract and new definitive management contract and the continuance of your fund’s sub-management and sub-advisory contracts, the Trustees took into account that they had most recently approved the annual continuation of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013, as described above. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the sub-management and sub-advisory contracts were identical to the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. Because the proposed Absolute Return 500 Fund 23 contracts were substantially identical to the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their prior approval of these contracts. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. 24 Absolute Return 500 Fund Financial statements A note about your fund’s auditors A non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 500 Fund 25 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 500 Fund (the “fund”) at October 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 16, 2013 26 Absolute Return 500 Fund The fund’s portfolio 10/31/13 COMMON STOCKS (30.2%)* Shares Value Basic materials (0.7%) Bemis Co., Inc. 13,400 $534,660 International Flavors & Fragrances, Inc. 9,481 783,605 Packaging Corp. of America 14,000 871,920 PPG Industries, Inc. 11,199 2,044,713 Sherwin-Williams Co. (The) 8,080 1,519,040 Sigma-Aldrich Corp. 5,600 484,008 Capital goods (1.2%) Ball Corp. 17,742 867,406 Boeing Co. (The) 12,000 1,566,000 General Dynamics Corp. 16,200 1,403,406 Lockheed Martin Corp. 7,880 1,050,719 Northrop Grumman Corp. 13,394 1,439,989 Raytheon Co. 17,934 1,477,224 Rockwell Collins, Inc. 6,800 474,844 Roper Industries, Inc. 5,764 730,933 United Technologies Corp. 11,100 1,179,375 Communication services (0.9%) AT&T, Inc. 52,400 1,896,880 CenturyLink, Inc. 22,200 751,692 IAC/InterActiveCorp. 19,997 1,067,640 SBA Communications Corp. Class A † 5,700 498,579 Verizon Communications, Inc. 65,896 3,328,407 Conglomerates (2.1%) 3M Co. 29,700 3,737,745 Danaher Corp. 28,400 2,047,356 General Electric Co. 50,700 1,325,298 Marubeni Corp. (Japan) 474,000 3,697,325 Mitsubishi Corp. (Japan) 176,700 3,561,674 Mitsui & Co., Ltd. (Japan) 226,900 3,230,550 Consumer cyclicals (4.8%) Advance Auto Parts, Inc. 5,499 545,391 Amazon.com, Inc. † 12,417 4,520,161 AutoZone, Inc. † 2,410 1,047,603 Dillards, Inc. Class A 7,800 639,444 Dollar General Corp. † 12,500 722,250 Dollar Tree, Inc. † 15,184 886,746 Ecolab, Inc. 22,872 2,424,432 Equinix, Inc. 7,764 502,098 Home Depot, Inc. (The) 50,500 3,933,445 Kimberly-Clark Corp. 24,119 2,604,852 Macy’s, Inc. 9,900 456,489 MasterCard, Inc. Class A 6,300 4,517,730 McGraw-Hill Cos., Inc. (The) 16,413 1,143,658 MSC Industrial Direct Co., Inc. Class A 3,699 282,493 Absolute Return 500 Fund 27 COMMON STOCKS (30.2%)* cont. Shares Value Consumer cyclicals cont. O’Reilly Automotive, Inc. † 7,600 $940,956 Omnicom Group, Inc. 16,752 1,140,979 PetSmart, Inc. 7,635 555,523 Priceline.com, Inc. † 2,617 2,757,873 Ross Stores, Inc. 12,900 997,815 Scripps Networks Interactive Class A 6,700 539,350 Target Corp. 30,838 1,997,994 Time Warner, Inc. 44,100 3,031,434 Towers Watson & Co. Class A 4,500 516,645 Tractor Supply Co. 10,600 756,310 Verisk Analytics, Inc. Class A † 9,309 637,853 Viacom, Inc. Class B 26,649 2,219,595 Wal-Mart Stores, Inc. 2,600 199,550 Consumer staples (3.6%) Altria Group, Inc. 62,800 2,338,044 Church & Dwight Co., Inc. 9,900 644,985 Coca-Cola Co. (The) 13,200 522,324 Colgate-Palmolive Co. 37,700 2,440,321 Dunkin’ Brands Group, Inc. 7,200 343,296 General Mills, Inc. 42,900 2,163,018 Hershey Co. (The) 13,500 1,339,740 ITOCHU Corp. (Japan) 321,000 3,845,602 JM Smucker Co. (The) 6,300 700,623 Kellogg Co. 19,900 1,258,675 Kraft Foods Group, Inc. 12,300 668,874 McDonald’s Corp. 10,500 1,013,460 Panera Bread Co. Class A † 2,444 385,956 PepsiCo, Inc. 22,300 1,875,207 Philip Morris International, Inc. 17,094 1,523,417 Procter & Gamble Co. (The) 15,800 1,275,850 Reynolds American, Inc. 26,600 1,366,442 Starbucks Corp. 35,308 2,861,713 Sumitomo Corp. (Japan) 264,600 3,430,947 Energy (2.5%) Chevron Corp. 46,045 5,523,558 ConocoPhillips 22,800 1,671,240 Diamond Offshore Drilling, Inc. 7,800 483,054 EQT Corp. 9,700 830,417 Exxon Mobil Corp. 86,002 7,707,499 Noble Energy, Inc. 10,800 809,244 Oceaneering International, Inc. 9,000 772,920 Phillips 66 24,600 1,584,978 Spectra Energy Corp. 31,106 1,106,440 Financials (4.6%) Alleghany Corp. † 2,900 1,175,718 Allied World Assurance Co. Holdings AG 7,282 788,568 28 Absolute Return 500 Fund COMMON STOCKS (30.2%)* cont. Shares Value Financials cont. American Express Co. 19,500 $1,595,100 Arch Capital Group, Ltd. † 12,100 701,316 Arthur J Gallagher & Co. 21,000 996,450 Bank of Hawaii Corp. 27,619 1,601,350 Berkshire Hathaway, Inc. Class B † 7,138 821,441 BlackRock, Inc. 3,500 1,052,835 Chubb Corp. (The) 21,399 1,970,420 Cullen/Frost Bankers, Inc. 29,200 2,067,068 Discover Financial Services 54,600 2,832,648 Essex Property Trust, Inc. R 2,600 418,600 Everest Re Group, Ltd. 8,736 1,343,073 Federal Realty Investment Trust R 3,997 414,089 Health Care REIT, Inc. R 13,700 888,445 IntercontinentalExchange, Inc. † 9,200 1,773,116 JPMorgan Chase & Co. 16,800 865,872 Northern Trust Corp. 26,700 1,506,414 PartnerRe, Ltd. 11,000 1,102,310 People’s United Financial, Inc. 164,097 2,367,920 Public Storage R 7,300 1,218,881 Rayonier, Inc. R 8,111 381,379 RenaissanceRe Holdings, Ltd. 9,562 896,055 Simon Property Group, Inc. R 13,100 2,024,605 T. Rowe Price Group, Inc. 28,000 2,167,480 Tanger Factory Outlet Centers R 6,900 240,465 Validus Holdings, Ltd. 19,648 775,703 Visa, Inc. Class A 16,300 3,205,721 Wells Fargo & Co. 21,400 913,566 Health care (3.8%) Abbott Laboratories 38,565 1,409,551 AbbVie, Inc. 39,365 1,907,234 AmerisourceBergen Corp. 25,789 1,684,795 Amgen, Inc. 20,200 2,343,200 Becton, Dickinson and Co. 10,200 1,072,326 Bristol-Myers Squibb Co. 44,800 2,352,896 C.R. Bard, Inc. 9,127 1,243,280 Cardinal Health, Inc. 32,974 1,934,255 Eli Lilly & Co. 27,399 1,365,018 Henry Schein, Inc. † 10,200 1,146,786 Johnson & Johnson 16,100 1,491,021 McKesson Corp. 20,313 3,175,734 Merck & Co., Inc. 72,300 3,260,007 Perrigo Co. 3,299 454,899 Pfizer, Inc. 168,200 5,160,376 Quest Diagnostics, Inc. 16,400 982,524 Ventas, Inc. R 15,100 985,124 Absolute Return 500 Fund 29 COMMON STOCKS (30.2%)* cont. Shares Value Technology (4.5%) Analog Devices, Inc. 26,158 $1,289,589 Apple, Inc. 17,159 8,963,004 Avago Technologies, Ltd. 26,832 1,218,978 Google, Inc. Class A † 4,017 4,139,840 Harris Corp. 9,400 582,424 Honeywell International, Inc. 34,900 3,026,877 IBM Corp. 27,519 4,931,680 Intuit, Inc. 27,545 1,966,988 L-3 Communications Holdings, Inc. 6,241 626,908 Linear Technology Corp. 26,500 1,090,210 Maxim Integrated Products, Inc. 32,200 956,340 Microsoft Corp. 48,019 1,697,472 Motorola Solutions, Inc. 22,200 1,387,944 Paychex, Inc. 38,600 1,631,236 Texas Instruments, Inc. 60,300 2,537,424 Xilinx, Inc. 27,900 1,267,218 Transportation (0.7%) C.H. Robinson Worldwide, Inc. 10,100 603,374 Copa Holdings SA Class A (Panama) 2,797 418,263 J. B. Hunt Transport Services, Inc. 6,421 481,768 Southwest Airlines Co. 48,127 828,747 United Parcel Service, Inc. Class B 32,286 3,171,777 Utilities and power (0.8%) Consolidated Edison, Inc. 31,700 1,845,574 DTE Energy Co. 25,592 1,769,431 Kinder Morgan, Inc. 24,100 850,971 Pinnacle West Capital Corp. 15,423 864,151 SCANA Corp. 20,800 969,904 Total common stocks (cost $184,410,804) MORTGAGE-BACKED SECURITIES (14.5%)* Principal amount Value Agency collateralized mortgage obligations (6.8%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.501s, 2034 $172,911 $231,350 IFB Ser. 3859, Class SG, IO, 6.526s, 2039 627,278 89,933 IFB Ser. 3860, Class SP, IO, 6.426s, 2040 1,091,182 161,560 IFB Ser. 3856, Class PS, IO, 6.426s, 2040 835,987 116,014 IFB Ser. 3861, Class PS, IO, 6.426s, 2037 1,006,745 151,092 IFB Ser. 3708, Class SQ, IO, 6.376s, 2040 4,305,018 741,324 IFB Ser. 3907, Class KS, IO, 6.376s, 2040 1,911,466 321,320 IFB Ser. 3708, Class SA, IO, 6.276s, 2040 7,853,677 1,324,915 IFB Ser. 3232, Class KS, IO, 6.126s, 2036 1,127,546 118,392 IFB Ser. 4104, Class S, IO, 5.926s, 2042 622,018 132,709 IFB Ser. 3116, Class AS, IO, 5.926s, 2034 1,103,725 81,803 IFB Ser. 4240, Class SA, IO, 5.826s, 2043 5,647,408 1,220,631 30 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (14.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. IFB Ser. 4245, Class AS, IO, 5.826s, 2043 $6,016,783 $1,361,117 IFB Ser. 3964, Class SA, IO, 5.826s, 2041 5,384,645 835,051 IFB Ser. 3852, Class NT, 5.826s, 2041 3,051,458 3,053,441 IFB Ser. 3752, Class PS, IO, 5.826s, 2040 2,055,602 313,705 IFB Ser. 311, Class S1, IO, 5.776s, 2043 6,901,541 1,544,910 IFB Ser. 308, Class S1, IO, 5.776s, 2043 3,186,344 757,649 IFB Ser. 314, Class AS, IO, 5.716s, 2043 1,837,774 407,823 Ser. 3632, Class CI, IO, 5s, 2038 219,491 16,477 Ser. 3626, Class DI, IO, 5s, 2037 67,881 1,544 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,939,043 382,573 Ser. 3747, Class HI, IO, 4 1/2s, 2037 278,211 26,889 Ser. 4116, Class MI, IO, 4s, 2042 4,184,889 834,406 Ser. 304, Class C53, IO, 4s, 2032 2,465,968 369,082 Ser. 304, IO, 3 1/2s, 2027 1,931,889 236,173 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,428,597 177,960 Ser. 4158, Class TI, IO, 3s, 2042 6,065,835 840,907 Ser. 4165, Class TI, IO, 3s, 2042 5,155,340 718,654 Ser. 4183, Class MI, IO, 3s, 2042 2,285,464 317,222 Ser. T-8, Class A9, IO, 0.468s, 2028 273,113 2,902 Ser. T-59, Class 1AX, IO, 0.274s, 2043 631,792 7,848 Ser. T-48, Class A2, IO, 0.212s, 2033 933,987 9,194 Ser. 3206, Class EO, PO, zero%, 2036 66,269 59,014 Ser. 3175, Class MO, PO, zero%, 2036 56,637 49,902 FRB Ser. T-54, Class 2A, IO, zero%, 2043 379,360 59 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.649s, 2035 85,992 142,533 IFB Ser. 05-45, Class DA, 23.796s, 2035 319,675 485,182 IFB Ser. 11-4, Class CS, 12.56s, 2040 1,216,806 1,445,875 IFB Ser. 12-96, Class PS, IO, 6.53s, 2041 2,691,481 519,913 IFB Ser. 12-75, Class SK, IO, 6.48s, 2041 3,568,864 679,405 IFB Ser. 12-75, Class KS, IO, 6.38s, 2042 1,959,718 362,979 IFB Ser. 10-35, Class SG, IO, 6.23s, 2040 3,139,061 561,798 IFB Ser. 12-132, Class SB, IO, 6.03s, 2042 1,579,239 239,397 IFB Ser. 13-92, Class SA, IO, 5.78s, 2043 1,011,030 238,714 IFB Ser. 13-103, Class SK, IO, 5 3/4s, 2043 1,083,992 255,440 Ser. 13-101, Class SE, IO, 5.73s, 2043 1,463,526 371,370 IFB Ser. 13-102, Class SH, IO, 5.73s, 2043 1,359,293 305,841 Ser. 397, Class 2, IO, 5s, 2039 53,537 8,106 Ser. 398, Class C5, IO, 5s, 2039 295,073 37,681 Ser. 10-13, Class EI, IO, 5s, 2038 207,875 6,682 Ser. 418, Class C24, IO, 4s, 2043 2,221,000 479,610 Ser. 13-44, Class PI, IO, 4s, 2043 1,088,712 194,948 Ser. 12-124, Class UI, IO, 4s, 2042 4,653,474 875,784 Ser. 12-96, Class PI, IO, 4s, 2041 2,296,742 357,924 Ser. 406, Class 2, IO, 4s, 2041 181,058 32,536 Ser. 406, Class 1, IO, 4s, 2041 175,003 31,921 Ser. 409, Class C16, IO, 4s, 2040 738,103 139,401 Absolute Return 500 Fund 31 MORTGAGE-BACKED SECURITIES (14.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 418, Class C15, IO, 3 1/2s, 2043 $4,533,000 $977,530 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,936,126 288,754 Ser. 13-6, Class BI, IO, 3s, 2042 3,771,752 437,523 Ser. 13-35, Class IP, IO, 3s, 2042 3,911,332 477,763 Ser. 13-23, Class PI, IO, 3s, 2041 7,323,573 801,345 Ser. 13-55, Class MI, IO, 3s, 2032 2,768,677 392,211 Ser. 03-W10, Class 1, IO, 1.147s, 2043 226,456 7,378 Ser. 98-W5, Class X, IO, 0.865s, 2028 511,150 23,002 Ser. 98-W2, Class X, IO, 0.436s, 2028 1,767,359 102,728 Ser. 03-W1, Class 2A, IO, zero%, 2042 796,430 62 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.508s, 2035 6,964,232 1,004,590 Ser. 10-9, Class XD, IO, 6.425s, 2040 5,271,204 1,036,108 IFB Ser. 10-85, Class SE, IO, 6.378s, 2040 2,984,651 566,069 IFB Ser. 10-55, Class SG, IO, 6.328s, 2040 727,460 133,780 IFB Ser. 10-50, Class LS, IO, 6.328s, 2040 4,384,874 800,283 IFB Ser. 13-91, Class SP, IO, 6.128s, 2042 2,926,948 567,564 IFB Ser. 12-149, Class LS, IO, 6.078s, 2042 3,792,225 655,069 IFB Ser. 10-20, Class SE, IO, 6.078s, 2040 4,866,721 867,736 IFB Ser. 10-26, Class QS, IO, 6.078s, 2040 1,529,767 286,571 IFB Ser. 13-37, Class S, IO, 6.058s, 2043 938,762 164,753 IFB Ser. 13-113, Class SL, IO, 6.058s, 2042 1,102,783 202,550 IFB Ser. 13-87, Class AS, IO, 6.028s, 2043 1,470,299 249,745 IFB Ser. 13-87, Class SA, IO, 6.028s, 2043 2,211,146 378,234 IFB Ser. 13-124, Class SC, IO, 6.028s, 2041 5,334,272 908,800 IFB Ser. 10-120, Class SB, IO, 6.028s, 2035 210,057 19,390 IFB Ser. 13-129, Class SN, IO, 5.978s, 2043 1,187,650 194,193 IFB Ser. 13-102, Class AS, IO, 5.978s, 2043 1,229,889 238,648 IFB Ser. 13-99, Class SL, IO, 5.978s, 2043 2,572,437 477,573 IFB Ser. 13-129, Class CS, IO, 5.978s, 2042 2,527,495 451,840 IFB Ser. 10-20, Class SC, IO, 5.978s, 2040 4,031,414 716,221 IFB Ser. 13-134, Class DS, IO, 5.928s, 2043 2,265,473 392,742 IFB Ser. 12-77, Class MS, IO, 5.928s, 2042 1,707,974 398,983 IFB Ser. 13-99, Class VS, IO, 5.925s, 2043 1,177,942 212,689 IFB Ser. 11-146, Class AS, IO, 5.925s, 2041 2,457,907 500,415 Ser. 13-149, Class MS, IO, 5.922s, 2039 1,761,000 284,512 IFB Ser. 12-34, Class SA, IO, 5.878s, 2042 1,873,199 408,470 IFB Ser. 10-158, Class SA, IO, 5.878s, 2040 1,233,725 221,491 IFB Ser. 10-151, Class SA, IO, 5.878s, 2040 1,936,285 347,854 IFB Ser. 11-13, Class SB, IO, 5.778s, 2041 2,496,274 442,659 IFB Ser. 10-89, Class SD, IO, 5.758s, 2040 1,030,758 174,373 IFB Ser. 11-70, Class SN, IO, 5.725s, 2041 1,439,000 355,519 IFB Ser. 11-70, Class SH, IO, 5.715s, 2041 1,799,000 444,083 IFB Ser. 10-15, Class BS, IO, 5.608s, 2040 909,683 142,092 IFB Ser. 10-15, Class AS, IO, 5.588s, 2040 4,906,128 764,865 IFB Ser. 10-31, Class SA, IO, 5.578s, 2040 7,013,617 1,187,064 IFB Ser. 10-42, Class DS, IO, 5.528s, 2040 3,675,562 584,966 32 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (14.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 10-37, Class SG, IO, 5.528s, 2040 $380,409 $61,813 IFB Ser. 10-42, Class ES, IO, 5.508s, 2040 3,533,381 565,341 IFB Ser. 10-115, Class BS, IO, 5.228s, 2040 1,639,582 251,118 Ser. 13-3, Class IT, IO, 5s, 2043 1,969,217 410,698 Ser. 11-116, Class IB, IO, 5s, 2040 2,339,975 201,408 Ser. 10-35, Class UI, IO, 5s, 2040 1,897,946 394,297 Ser. 10-20, Class UI, IO, 5s, 2040 1,380,204 293,128 Ser. 10-9, Class UI, IO, 5s, 2040 7,575,693 1,553,661 Ser. 09-121, Class UI, IO, 5s, 2039 2,956,857 603,938 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 128,745 23,844 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,208,904 247,070 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 3,228,726 671,941 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 4,151,957 862,511 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 4,894,788 612,044 Ser. 13-24, Class PI, IO, 4s, 2042 1,700,428 320,752 Ser. 12-47, Class CI, IO, 4s, 2042 1,669,733 341,064 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,341,749 339,905 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 2,183,748 359,794 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 4,414,402 679,023 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,192,112 344,469 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 3,178,951 462,919 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,033,146 168,578 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 1,223,070 212,337 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 1,922,077 278,240 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 1,929,916 257,076 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 5,828,077 805,091 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.809s, 2027 136,493 1,024 Ser. 98-3, IO, 0.14s, 2027 81,922 1,203 Ser. 98-2, IO, 0.011s, 2027 69,781 502 Ser. 98-4, IO, zero%, 2026 106,663 2,625 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.997s, 2045 796,102 139,318 Commercial mortgage-backed securities (5.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 221,000 225,650 Ser. 04-3, Class D, 5.61s, 2039 639,000 653,499 Ser. 06-6, Class A2, 5.309s, 2045 330,856 332,653 FRB Ser. 05-5, Class D, 5.223s, 2045 366,000 361,681 Ser. 04-4, Class B, 4.985s, 2042 563,000 576,345 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 222,937 Ser. 07-1, Class XW, IO, 0.323s, 2049 3,662,976 28,839 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6 1/4s, 2051 1,000,000 849,200 Ser. 03-1, Class J, 4.9s, 2036 939,166 938,508 Ser. 04-4, Class XC, IO, 0.823s, 2042 3,822,159 15,273 Ser. 02-PB2, Class XC, IO, 0.403s, 2035 1,462,541 15 Absolute Return 500 Fund 33 MORTGAGE-BACKED SECURITIES (14.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 5.887s, 2050 $328,000 $311,600 FRB Ser. 06-PW12, Class AJ, 5 3/4s, 2038 544,000 569,299 FRB Ser. 06-PW11, Class AJ, 5.443s, 2039 596,000 614,253 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 344,063 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 200,402 Ser. 05-PWR9, Class AJ, 4.985s, 2042 123,000 126,087 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.443s, 2039 2,473,000 2,467,807 FRB Ser. 06-PW11, Class C, 5.443s, 2039 200,000 192,860 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.778s, 2049 703,000 667,991 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,156,000 1,065,254 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 250,000 242,500 Commercial Mortgage Trust FRB Ser. 07-C9, Class C, 5.8s, 2049 225,000 215,438 FRB Ser. 07-C9, Class D, 5.8s, 2049 300,000 282,000 Ser. 07-C9, Class AJ, 5.65s, 2049 617,000 648,529 Commercial Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 652,000 628,398 FRB Ser. 13-CR6, Class D, 4.176s, 2046 260,000 221,107 FRB Ser. 13-CR8, Class D, 3.971s, 2046 400,000 330,771 FRB Ser. 07-C9, Class AJFL, 0.864s, 2049 640,000 563,200 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 487,017 487,884 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 514,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 510,650 561,715 Ser. 03-C3, Class AX, IO, 1.322s, 2038 504,356 5 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.417s, 2044 811,000 800,727 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 536,310 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 310,122 310,122 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 966,002 FRB Ser. 06-C1, Class AJ, 5.28s, 2044 232,000 222,655 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 807,000 815,070 FRB Ser. 03-C2, Class H, 4.904s, 2037 1,231,000 1,246,388 GMAC Commercial Mortgage Securities, Inc. 144A FRB Ser. 03-C2, Class F, 5.068s, 2040 262,781 262,781 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 243,000 224,848 FRB Ser. 05-GG3, Class D, 4.986s, 2042 189,000 189,557 34 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (14.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.645s, 2038 $232,000 $235,698 Ser. 05-GG4, Class B, 4.841s, 2039 180,000 174,636 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 700,000 689,010 FRB Ser. GC10, Class D, 4.415s, 2046 491,000 432,375 Ser. 06-GG8, Class X, IO, 0.574s, 2039 39,956,004 719,208 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.087s, 2045 400,000 336,547 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.072s, 2051 888,000 907,181 FRB Ser. 06-LDP7, Class B, 5.863s, 2045 556,000 481,138 Ser. 06-LDP6, Class AJ, 5.565s, 2043 750,000 764,325 Ser. 02-C3, Class D, 5.314s, 2035 98,069 98,191 FRB Ser. 05-LDP3, Class D, 5.192s, 2042 274,000 263,862 FRB Ser. 04-CBX, Class B, 5.021s, 2037 181,000 179,659 Ser. 04-C3, Class B, 4.961s, 2042 427,000 448,094 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 850,000 814,470 FRB Ser. 13-C10, Class D, 4.161s, 2047 235,000 200,338 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6.172s, 2051 298,000 292,606 FRB Ser. 07-CB20, Class C, 6.172s, 2051 501,000 467,999 FRB Ser. 01-C1, Class H, 5.626s, 2035 562,549 563,674 FRB Ser. 11-C3, Class E, 5.541s, 2046 203,000 210,024 FRB Ser. 04-CB8, Class F, 4.865s, 2039 500,000 445,000 FRB Ser. 12-LC9, Class E, 4.427s, 2047 375,000 329,768 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-LC11, Class D, 4.243s, 2046 250,000 212,173 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.547s, 2040 138,278 135,526 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class AJ, 5.484s, 2040 388,000 395,760 FRB Ser. 06-C6, Class C, 5.482s, 2039 324,000 309,420 Ser. 05-C7, Class C, 5.35s, 2040 474,000 487,746 FRB Ser. 05-C2, Class C, 5.204s, 2040 1,050,000 984,585 Ser. 07-C2, Class XW, IO, 0.538s, 2040 2,130,013 38,034 Ser. 07-C1, Class XW, IO, 0.417s, 2040 15,265,075 236,609 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class K, 6.087s, 2037 675,925 677,142 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263s, 2051 282,000 294,182 FRB Ser. 05-CKI1, Class B, 5.28s, 2037 476,000 489,042 FRB Ser. 05-CIP1, Class C, 5.21s, 2038 F 351,000 316,009 Ser. 04-KEY2, Class D, 5.046s, 2039 250,000 250,275 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 16,153,097 124,040 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 166,000 163,560 Absolute Return 500 Fund 35 MORTGAGE-BACKED SECURITIES (14.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 $401,000 $380,950 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.42s, 2046 600,000 463,740 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.647s, 2042 337,000 361,904 Ser. 07-HQ11, Class C, 5.558s, 2044 242,000 210,322 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 432,854 441,351 Morgan Stanley/Bank of America Merrill Lynch Trust 144A Ser. 13-C8, Class D, 4.172s, 2048 389,000 321,314 Morgan Stanley/Bank of America/Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 200,000 159,582 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 372,000 337,867 Ser. 13-C6, Class D, 4.355s, 2046 1,000,000 858,800 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 248,000 238,898 Ser. 06-C24, Class AJ, 5.658s, 2045 549,000 529,401 Ser. 2004-C12, Class F, 5.29s, 2041 868,000 870,786 Ser. 06-C29, IO, 0.393s, 2048 38,390,961 451,862 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.239s, 2044 767,000 758,103 Ser. 07-C31, IO, 0.223s, 2047 60,438,462 387,184 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.305s, 2046 595,000 505,750 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 831,000 808,688 FRB Ser. 12-C10, Class D, 4.46s, 2045 622,000 556,640 FRB Ser. 13-C12, Class D, 4.358s, 2048 500,000 434,940 FRB Ser. 13-C11, Class D, 4.184s, 2045 373,000 310,989 FRB Ser. 13-C14, Class D, 4.003s, 2046 400,000 336,056 WFRBS Commercial Mortgage Trust 144A FRB Ser. 13-C15, Class D, 4.486s, 2046 337,000 281,869 Residential mortgage-backed securities (non-agency) (2.3%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 335,081 273,928 FRB Ser. 06-G, Class 2A5, 0.453s, 2036 1,232,035 1,068,790 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 263,193 143,730 Ser. 12-RR10, Class 8A2, 4s, 2036 541,429 535,906 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 220,000 192,390 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.386s, 2037 140,518 84,465 FRB Ser. 13-RR2, Class 3A2, 8.082s, 2036 390,000 360,750 FRB Ser. 11-RR6, Class 1A6, 2.813s, 2037 566,726 369,437 Ser. 09-RR7, Class 1A7, IO, 1.731s, 2046 12,887,433 430,924 Ser. 09-RR7, Class 2A7, IO, 1.572s, 2047 21,099,757 660,422 36 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (14.5%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 $975,371 $847,403 Ser. 06-24CB, Class A11, 5 3/4s, 2036 462,788 379,255 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR15, Class A1, 0.29s, 2036 687,316 511,363 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.616s, 2036 1,134,304 913,115 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.998s, 2046 1,826,016 1,232,561 FRB Ser. 07-QH2, Class A1, 0.31s, 2037 2,032,309 1,537,442 WAMU Mortgage Pass-Through Certificates Ser. 04-AR8, Class X, IO, PO, 1.678s, 2044 5,976,837 263,354 Ser. 05-AR11, Class X, IO, 1.515s, 2045 14,767,693 666,023 FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 1,611,500 1,369,775 FRB Ser. 06-AR3, Class A1B, 1.148s, 2046 457,281 369,483 FRB Ser. 05-AR11, Class A1C3, 0.68s, 2045 2,628,286 2,168,336 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 587,499 528,749 FRB Ser. 05-AR13, Class A1C3, 0.66s, 2045 1,883,284 1,608,325 FRB Ser. 05-AR13, Class A1B3, 0.53s, 2045 234,001 205,921 FRB Ser. 05-AR15, Class A1B3, 0.51s, 2045 261,610 222,369 Wells Fargo Mortgage Backed Securities Trust Ser. 05-11, Class 2A5, 5 1/2s, 2035 1,229,526 1,247,969 FRB Ser. 06-AR6, Class 7A2, 5.023s, 2036 1,076,130 1,043,846 Total mortgage-backed securities (cost $116,604,797) CORPORATE BONDS AND NOTES (12.2%)* Principal amount Value Basic materials (0.4%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $365,574 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 367,815 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 346,220 Cemex SAB de CV 144A company guaranty sr. FRN notes 4.999s, 2018 (Mexico) 1,500,000 1,537,500 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 445,000 582,857 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 395,000 443,865 Capital goods (0.3%) Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 200,000 227,351 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 261,790 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 626,561 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 259,905 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 215,884 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) EUR 220,000 317,001 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 $452,000 481,177 Absolute Return 500 Fund 37 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Communication services (2.2%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) $339,000 $343,916 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,653,113 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 452,000 457,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 2.85s, 2023 1,265,000 1,217,865 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 840,000 831,600 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 452,000 499,989 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,522,500 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 700,000 736,750 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 500,000 523,125 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 510,000 572,214 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,250,000 1,446,875 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 286,531 Telefonica Emisiones SAU company guaranty notes 6.421s, 2016 (Spain) 250,000 277,134 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 328,393 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 130,000 183,624 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 185,000 260,060 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 $955,000 1,052,144 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 607,758 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,603,368 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 530,000 873,171 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) $508,000 572,952 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,110,000 1,226,550 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 335,000 352,588 Consumer cyclicals (0.7%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 530,000 528,675 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 282,000 282,479 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 312,085 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 407,574 564,450 News America, Inc. company guaranty sr. unsec. notes 4 1/2s, 2021 $452,000 487,021 38 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Consumer cyclicals cont. Owens Corning company guaranty sr. unsec. notes 9s, 2019 $36,000 $44,460 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 223,000 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 135,000 141,413 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 515,109 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 826,626 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 72,703 76,520 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,022,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,085,367 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 663,000 702,423 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 642,351 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 282,000 290,523 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 296,725 CVS Corp. sr. unsec. notes 5 3/4s, 2017 193,000 221,272 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 339,000 392,281 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 895,000 865,913 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 708,236 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 $282,000 326,019 Mondelez International, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 1,068,000 1,141,521 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 809,853 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 394,398 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 469,323 Energy (1.1%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 200,000 226,056 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 263,170 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 200,000 219,323 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 435,000 477,956 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 942,312 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 404,913 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 518,120 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 100,000 106,500 Absolute Return 500 Fund 39 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 $65,000 $73,125 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,295,000 2,155,579 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 819,755 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,135,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 399,617 Financials (3.8%) Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 1,000,000 1,047,500 Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 339,000 350,990 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,050,236 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 565,000 636,562 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 450,000 457,055 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 635,969 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 367,868 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.3s, 2018 1,233,000 1,211,455 Capital One Financial Corp. sr. unsec. unsub. notes 3 1/2s, 2023 497,000 478,343 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 973,125 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 380,000 491,674 Credit Suisse/New York sr. unsec. notes 5 1/2s, 2014 1,402,000 1,437,283 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 710,861 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 980,000 1,057,175 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 90,000 96,300 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 3,535,000 4,183,651 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 3,178,798 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 530,000 620,100 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 740,000 860,010 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 309,000 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,139,928 Metropolitan Life Global Funding I 144A notes 3s, 2023 450,000 433,710 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 283,000 293,288 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 605,638 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 395,000 395,038 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 461,163 UBS AG/Stamford, CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 311,465 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 466,514 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 271,875 40 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Financials cont. VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) $500,000 $531,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,762,880 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,661,037 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 411,682 Health care (1.2%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 387,923 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 395,010 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,000,000 2,077,500 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 330,118 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 596,558 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 262,025 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 452,000 459,975 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 678,625 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,323,700 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 537,077 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 468,898 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,137,455 Service Corp. International/US sr. notes 7s, 2017 170,000 190,613 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 728,175 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 397,038 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 171,207 Technology (0.4%) Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 550,000 553,438 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 508,000 563,512 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 459,712 IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 782,663 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 677,120 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 411,155 Transportation (0.1%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 343,842 Utilities and power (1.1%) AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 248,325 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,218,713 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 229,255 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 324,450 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 195,444 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,019,103 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 880,000 892,486 Absolute Return 500 Fund 41 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Utilities and power cont. El Paso Corp. sr. unsec. notes 7s, 2017 $225,000 $254,003 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 625,000 611,719 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 458,742 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 876,256 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 231,935 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 321,582 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 513,581 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 310,126 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 402,073 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 361,622 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 275,000 353,374 TransCanada PipeLines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 473,382 Total corporate bonds and notes (cost $97,781,096) SENIOR LOANS (10.0%)* c Principal amount Value Basic materials (0.9%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $492,560 $494,714 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 255,565 256,684 Exopack, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 1,500,000 1,520,625 FMG Resources August 2006 Pty., Ltd. bank term loan FRN Ser. B, 5 1/4s, 2017 (Australia) 831,600 832,923 Ineos US Finance, LLC bank term loan FRN 4s, 2018 996,240 998,730 MacDermid, Inc. bank term loan FRN 4s, 2020 997,500 999,246 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 458,250 451,663 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 835,000 841,784 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 1,496,250 1,506,350 Capital goods (0.7%) Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 500,000 504,167 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 715,000 715,082 Generac Holdings, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 748,125 744,852 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 594,000 598,010 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 496,250 495,078 SRAM, LLC bank term loan FRN Ser. B, 4s, 2020 1,214,030 1,205,936 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 498,744 498,744 WESCO International, Inc. bank term loan FRN 4 1/2s, 2019 963,929 968,507 42 Absolute Return 500 Fund SENIOR LOANS (10.0%)* c cont. Principal amount Value Communication services (1.1%) Asurion, LLC/CA bank term loan FRN Ser. B1, 4 1/2s, 2019 $1,571,974 $1,569,764 Asurion, LLC/CA bank term loan FRN Ser. B2, 3 1/2s, 2020 997,500 974,344 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,496,250 1,501,628 Intelsat Jackson Holdings SA bank term loan FRN 4 1/4s, 2018 (Bermuda) 1,419,814 1,425,392 Level 3 Financing, Inc. bank term loan FRN Ser. B, 4s, 2020 1,000,000 1,004,000 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 180,529 180,379 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,498,542 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 987,500 991,450 Consumer cyclicals (3.2%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,633,500 1,642,251 American Casino & Entertainment Properties, LLC bank term loan FRN 6s, 2020 847,875 857,060 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 217,091 217,815 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 899,033 842,719 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 825,407 831,081 Chrysler Group, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 331,637 334,122 CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 975,000 982,719 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 726,468 731,160 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,888,310 1,806,541 Hudson’s Bay Co. bank term loan FRN 4 3/4s, 2020 (Canada) $1,500,000 1,518,563 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 683,495 682,855 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 384,038 371,636 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 646,037 645,633 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 992,500 991,259 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,246,875 1,249,983 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 1,280,000 1,286,934 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 83,373 83,721 Peninsula Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 1,454,091 1,457,726 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 972,500 975,236 Realogy Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 1,492,500 1,504,937 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 990,000 995,363 Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,240,625 1,250,815 Serta Simmons Holdings, LLC bank term loan FRN 5s, 2019 454,413 457,253 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 1,243,750 1,253,068 Travelport, LLC bank term loan FRN 6 1/4s, 2019 922,688 937,912 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 709,638 709,460 Warner Music Group Corp. bank term loan FRN 3 3/4s, 2020 1,000,000 998,125 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,440,000 1,425,600 Absolute Return 500 Fund 43 SENIOR LOANS (10.0%)* c cont. Principal amount Value Consumer staples (0.8%) H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 $1,266,825 $1,275,168 Landry’s, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,477,330 1,487,179 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 1,250,000 1,256,641 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,007,188 Sprouts Farmers Market, Inc. bank term loan FRN 4s, 2020 511,786 513,065 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 997,500 997,500 Energy (0.8%) EXCO Resources, Inc. bank term loan FRN Ser. B, 5s, 2019 1,246,875 1,248,434 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,500,000 1,524,375 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 406,918 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 900,000 880,500 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 ‡‡ 700,000 707,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 397,000 396,669 Vantage Drilling Co. bank term loan FRN Ser. B, 6 1/4s, 2017 1,268,250 1,280,404 Financials (0.9%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 651,844 654,085 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 881,577 904,443 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 500,000 490,625 Nuveen Investments, Inc. bank term loan FRN 4.168s, 2017 1,000,000 993,000 Springleaf Financial Funding Co. bank term loan FRN Ser. B2, 4 3/4s, 2019 1,200,000 1,205,500 USI Insurance Services, LLC bank term loan FRN Ser. B, 5s, 2019 1,488,750 1,492,844 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 1,671,519 1,686,668 Health care (0.8%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 992,500 996,222 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 482,263 483,038 Iasis Healthcare, LLC/Iasis Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 980,443 985,825 Kinetic Concepts, Inc. bank term loan FRN Ser. D1, 4 1/2s, 2018 1,341,458 1,350,513 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 371,257 371,717 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 628,848 632,382 Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4s, 2018 981,744 983,789 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 595,500 602,795 Technology (0.4%) First Data Corp. bank term loan FRN 4.17s, 2018 1,500,000 1,501,250 Lawson Software bank term loan FRN Ser. B2, 5 1/4s, 2018 898,232 904,287 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 952,604 44 Absolute Return 500 Fund SENIOR LOANS (10.0%)* c cont. Principal amount Value Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 ‡‡ $1,125,000 $1,108,125 Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,496,250 1,492,509 Utilities and power (0.1%) Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 578,250 580,177 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.704s, 2017 920,555 614,067 Total senior loans (cost $83,316,252) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (8.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.0%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2043 $8,000,000 $8,666,250 U.S. Government Agency Mortgage Obligations (7.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 2,097,411 2,195,728 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, November 1, 2043 3,000,000 3,274,219 4s, TBA, December 1, 2043 7,000,000 7,354,649 4s, TBA, November 1, 2043 19,000,000 20,018,282 3 1/2s, with due dates from November 1, 2042 to May 1, 2043 7,850,006 8,001,488 3 1/2s, TBA, December 1, 2043 10,000,000 10,234,375 3 1/2s, TBA, November 1, 2043 10,000,000 10,261,719 Total U.S. government and agency mortgage obligations (cost $69,894,461) COMMODITY LINKED NOTES (1.7%)* Ω Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) $14,312,000 $14,455,816 Total commodity linked notes (cost $14,312,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.4%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $325,000 $283,563 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,425,000 2,297,688 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 650,000 693,875 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 254,700 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 175,000 Total foreign government and agency bonds and notes (cost $3,767,914) Absolute Return 500 Fund 45 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.4%)* strike price amount Value Federal National Mortgage Association 30 yr. TBA 3s (Call) Dec-13/$98.52 5,000,000 $37,750 Federal National Mortgage Association 30 yr. TBA 3s (Call) Dec-13/98.59 5,000,000 35,650 SPDR S&P rust (Put) Oct-14/152.00 230,674 1,044,792 SPDR S&P rust (Put) Sep-14/150.00 202,339 777,995 SPDR S&P rust (Put) Aug-14/145.00 222,402 546,037 SPDR S&P rust (Put) Jul-14/147.00 222,372 527,787 SPDR S&P rust (Put) Jun-14/138.00 222,372 291,559 SPDR S&P rust (Put) May-14/145.00 222,372 314,908 Total purchased options outstanding (cost $6,052,874) INVESTMENT COMPANIES (0.1%)* Shares Value Ares Capital Corp. 38,800 $673,956 Total investment companies (cost $683,268) SHORT-TERM INVESTMENTS (32.8%)* Principal amount/shares Value Federal Home Loan Mortgage Corp. discount commercial paper with an effective yield of 0.04%, December 5, 2013 $7,000,000 $6,999,736 Federal National Mortgage Association discount commercial paper with an effective yield of 0.03%, November 6, 2013 10,000,000 9,999,958 U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 # ∆ § 29,000,000 28,981,701 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 15,000,000 14,997,865 U.S. Treasury Bills with an effective yield of 0.11%, April 3, 2014 15,000,000 14,996,340 U.S. Treasury Bills with an effective yield of 0.10%, July 24, 2014 13,000,000 12,993,305 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 # ∆ 20,000,000 19,991,960 U.S. Treasury Bills with an effective yield of 0.10%, March 6, 2014 16,500,000 16,496,849 U.S. Treasury Bills with an effective yield of 0.10%, February 6, 2014 16,500,000 16,498,004 U.S. Treasury Bills with an effective yield of 0.09%, December 19, 2013 16,500,000 16,497,908 Putnam Short Term Investment Fund 0.07% L 90,902,755 90,902,755 SSgA Prime Money Market Fund 0.02% P 24,360,000 24,360,000 Total short-term investments (cost $273,689,310) TOTAL INVESTMENTS Total investments (cost $850,512,776) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period 46 Absolute Return 500 Fund FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $834,741,552. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $252,388,436 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Absolute Return 500 Fund 47 FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $198,760,215) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $1,055,316 $1,079,633 $(24,317) Chilean Peso Buy 1/16/14 2,004,643 2,051,256 (46,613) Euro Buy 12/18/13 843,498 839,867 3,631 Euro Sell 12/18/13 843,498 855,525 12,027 Japanese Yen Sell 11/20/13 1,544,655 1,530,009 (14,646) Singapore Dollar Sell 11/20/13 1,140,406 1,109,756 (30,650) Swiss Franc Sell 12/18/13 860,621 833,367 (27,254) Barclays Bank PLC Australian Dollar Buy 1/16/14 795,110 809,869 (14,759) Brazilian Real Buy 1/3/14 2,486,821 2,538,869 (52,048) British Pound Buy 12/18/13 108,033 112,484 (4,451) Canadian Dollar Sell 1/16/14 1,426,045 1,429,536 3,491 Czech Koruna Sell 12/18/13 832,543 844,894 12,351 Euro Sell 12/18/13 1,532,608 1,557,824 25,216 Hungarian Forint Buy 12/18/13 766,130 759,022 7,108 Japanese Yen Sell 11/20/13 3,518,977 3,479,559 (39,418) Mexican Peso Sell 1/16/14 327,211 340,777 13,566 Norwegian Krone Buy 12/18/13 840,775 840,317 458 Polish Zloty Buy 12/18/13 2,951,359 2,988,670 (37,311) Singapore Dollar Sell 11/20/13 2,519,986 2,511,164 (8,822) Swiss Franc Sell 12/18/13 894,247 866,001 (28,246) Turkish Lira Buy 12/18/13 495,028 503,081 (8,053) Citibank, N.A. Brazilian Real Buy 1/3/14 1,959,867 2,011,657 (51,790) British Pound Sell 12/18/13 812,975 815,114 2,139 Canadian Dollar Sell 1/16/14 844,312 842,887 (1,425) Euro Buy 12/18/13 1,846,679 1,822,524 24,155 Euro Sell 12/18/13 1,846,679 1,849,250 2,571 Japanese Yen Sell 11/20/13 449,036 424,052 (24,984) New Taiwan Dollar Sell 11/20/13 1,469,575 1,473,379 3,804 Swiss Franc Sell 12/18/13 1,692,466 1,638,989 (53,477) Credit Suisse International British Pound Buy 12/18/13 1,508,620 1,495,754 12,866 Canadian Dollar Sell 1/16/14 819,518 827,965 8,447 Czech Koruna Sell 12/18/13 832,543 836,522 3,979 Euro Sell 12/18/13 831,820 922,867 91,047 Japanese Yen Sell 11/20/13 258,374 225,450 (32,924) Mexican Peso Sell 1/16/14 984,690 993,207 8,517 New Zealand Dollar Buy 1/16/14 812,813 838,113 (25,300) Norwegian Krone Buy 12/18/13 848,690 858,500 (9,810) Singapore Dollar Sell 11/20/13 2,099,921 2,102,579 2,658 South Korean Won Buy 11/20/13 1,867,234 1,853,997 13,237 48 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $198,760,215) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Swedish Krona Buy 12/18/13 $837,118 $818,417 $18,701 Swiss Franc Sell 12/18/13 859,518 832,292 (27,226) Deutsche Bank AG Australian Dollar Buy 1/16/14 303,540 320,018 (16,478) British Pound Buy 12/18/13 127,909 129,156 (1,247) British Pound Sell 12/18/13 127,909 124,062 (3,847) Canadian Dollar Sell 1/16/14 26,038 21,742 (4,296) Euro Sell 12/18/13 1,323,498 1,298,432 (25,066) Japanese Yen Sell 11/20/13 2,668,395 2,652,417 (15,978) Norwegian Krone Buy 12/18/13 833,245 863,115 (29,870) Polish Zloty Buy 12/18/13 1,274,762 1,298,074 (23,312) Swiss Franc Sell 12/18/13 865,913 835,914 (29,999) Goldman Sachs International Australian Dollar Buy 1/16/14 746,574 739,971 6,603 British Pound Buy 12/18/13 1,704,652 1,704,614 38 British Pound Sell 12/18/13 1,704,652 1,673,287 (31,365) Canadian Dollar Sell 1/16/14 24,697 22,143 (2,554) Chilean Peso Buy 1/16/14 2,004,643 2,051,544 (46,901) Euro Buy 12/18/13 859,249 839,689 19,560 Euro Sell 12/18/13 859,249 830,480 (28,769) Japanese Yen Sell 11/20/13 1,774,760 1,743,235 (31,525) HSBC Bank USA, National Association British Pound Buy 12/18/13 1,675,800 1,683,093 (7,293) British Pound Sell 12/18/13 1,675,800 1,686,480 10,680 Canadian Dollar Sell 1/16/14 106,736 107,834 1,098 Chinese Yuan (Offshore) Buy 11/20/13 1,510,228 1,511,097 (869) Chinese Yuan (Offshore) Sell 11/20/13 1,516,495 1,497,661 (18,834) Euro Buy 12/18/13 848,793 823,369 25,424 Euro Sell 12/18/13 848,793 834,690 (14,103) Japanese Yen Sell 11/20/13 1,754,690 1,733,357 (21,333) New Taiwan Dollar Sell 11/20/13 1,469,569 1,469,541 (28) Swedish Krona Buy 12/18/13 816,014 826,616 (10,602) Swedish Krona Sell 12/18/13 816,014 825,449 9,435 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 1,672,902 1,666,116 6,786 Australian Dollar Sell 1/16/14 831,889 828,046 (3,843) Brazilian Real Buy 1/3/14 1,839,536 1,887,634 (48,098) British Pound Buy 12/18/13 2,529,809 2,528,024 1,785 British Pound Sell 12/18/13 2,529,007 2,502,994 (26,013) Czech Koruna Buy 12/18/13 507,007 500,208 6,799 Czech Koruna Sell 12/18/13 507,007 491,916 (15,091) Absolute Return 500 Fund 49 FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $198,760,215) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Euro Buy 12/18/13 $4,958,604 $4,927,326 $31,278 Euro Sell 12/18/13 5,041,161 5,034,132 (7,029) Hungarian Forint Buy 12/18/13 913,080 925,940 (12,860) Japanese Yen Buy 11/20/13 838,674 829,252 9,422 Japanese Yen Sell 11/20/13 2,061,139 2,057,863 (3,276) Malaysian Ringgit Buy 11/20/13 2,090,485 2,070,624 19,861 Malaysian Ringgit Sell 11/20/13 2,090,485 2,001,318 (89,167) Mexican Peso Buy 1/16/14 368,838 366,375 2,463 Mexican Peso Sell 1/16/14 819,541 824,871 5,330 New Taiwan Dollar Sell 11/20/13 2,736,069 2,732,521 (3,548) New Zealand Dollar Buy 1/16/14 812,731 837,994 (25,263) Norwegian Krone Buy 12/18/13 1,688,510 1,683,096 5,414 Norwegian Krone Sell 12/18/13 715,664 704,980 (10,684) Polish Zloty Buy 12/18/13 2,413,830 2,428,602 (14,772) Singapore Dollar Buy 11/20/13 1,915,972 1,880,476 35,496 Singapore Dollar Sell 11/20/13 4,016,054 3,968,140 (47,914) South Korean Won Buy 11/20/13 2,618,323 2,609,253 9,070 Swiss Franc Buy 12/18/13 855,549 852,223 3,326 Swiss Franc Sell 12/18/13 864,039 838,873 (25,166) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 1,659,733 1,654,388 5,345 Australian Dollar Sell 1/16/14 1,653,337 1,667,083 13,746 Brazilian Real Buy 1/3/14 1,959,823 2,004,882 (45,059) Canadian Dollar Sell 1/16/14 828,134 838,267 10,133 Euro Buy 12/18/13 3,761,114 3,768,986 (7,872) Euro Sell 12/18/13 4,167,791 4,120,717 (47,074) Hungarian Forint Buy 12/18/13 766,130 759,129 7,001 Japanese Yen Buy 11/20/13 1,689,361 1,715,655 (26,294) Japanese Yen Sell 11/20/13 2,179,339 2,179,012 (327) Mexican Peso Buy 1/16/14 493,953 500,419 (6,466) Mexican Peso Sell 1/16/14 819,549 829,825 10,276 Swedish Krona Buy 12/18/13 829,749 839,710 (9,961) Swedish Krona Sell 12/18/13 729,994 742,429 12,435 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 837,345 830,530 6,815 Brazilian Real Buy 1/3/14 2,159,743 2,212,206 (52,463) British Pound Buy 12/18/13 832,851 843,826 (10,975) Czech Koruna Buy 12/18/13 507,007 500,234 6,773 Czech Koruna Sell 12/18/13 507,007 492,273 (14,734) Euro Sell 12/18/13 1,060,618 1,083,303 22,685 Japanese Yen Sell 11/20/13 3,972,064 3,936,197 (35,867) Mexican Peso Buy 1/16/14 493,953 490,458 3,495 50 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $198,760,215) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Mexican Peso Sell 1/16/14 $493,953 $500,321 $6,368 New Taiwan Dollar Sell 11/20/13 2,736,069 2,732,288 (3,781) New Zealand Dollar Buy 1/16/14 812,731 831,912 (19,181) Norwegian Krone Buy 12/18/13 64,300 55,655 8,645 Polish Zloty Buy 12/18/13 1,676,630 1,690,307 (13,677) Singapore Dollar Sell 11/20/13 2,440,529 2,406,630 (33,899) South Korean Won Buy 11/20/13 3,130,763 3,107,437 23,326 Swedish Krona Buy 12/18/13 829,749 837,333 (7,584) Swiss Franc Sell 12/18/13 468,457 423,311 (45,146) UBS AG Australian Dollar Buy 1/16/14 837,909 831,536 6,373 Australian Dollar Sell 1/16/14 837,909 830,227 (7,682) British Pound Buy 12/18/13 817,944 825,650 (7,706) Canadian Dollar Sell 1/16/14 826,316 829,010 2,694 Czech Koruna Sell 12/18/13 1,665,082 1,676,227 11,145 Euro Sell 12/18/13 2,191,302 2,274,892 83,590 Hungarian Forint Buy 12/18/13 913,080 935,324 (22,244) Japanese Yen Sell 11/20/13 2,163,345 2,117,920 (45,425) Mexican Peso Sell 1/16/14 1,110,468 1,118,266 7,798 New Zealand Dollar Buy 1/16/14 812,813 832,034 (19,221) Norwegian Krone Buy 12/18/13 1,486,722 1,499,461 (12,739) Singapore Dollar Sell 11/20/13 2,314,381 2,286,549 (27,832) Swedish Krona Buy 12/18/13 837,858 832,459 5,399 Swiss Franc Sell 12/18/13 138,696 60,663 (78,033) Turkish Lira Buy 12/18/13 746,915 758,839 (11,924) Turkish Lira Sell 12/18/13 746,915 744,155 (2,760) WestPac Banking Corp. Australian Dollar Buy 1/16/14 425,915 439,122 (13,207) Canadian Dollar Sell 1/16/14 839,527 848,158 8,631 Euro Buy 12/18/13 1,690,118 1,666,026 24,092 Euro Sell 12/18/13 1,690,118 1,680,272 (9,846) Japanese Yen Sell 11/20/13 1,603,942 1,587,830 (16,112) Total FUTURES CONTRACTS OUTSTANDING at 10/31/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bund 10 yr (Short) 301 $58,032,920 Dec-13 $(847,252) FTSE 100 Index (Short) 174 18,716,142 Dec-13 (548,929) Japanese Government Bond 10 yr (Long) 1 1,475,338 Dec-13 23,488 Absolute Return 500 Fund 51 FUTURES CONTRACTS OUTSTANDING at 10/31/13 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Japanese Government Bond 10 yr Mini (Short) 9 $1,327,347 Dec-13 $(20,631) S&P 500 Index E-Mini (Short) 361 31,605,550 Dec-13 (1,242,562) S&P Mid Cap 400 Index E-Mini (Long) 216 27,786,240 Dec-13 1,165,125 U.K. Gilt 10 yr (Long) 325 57,978,114 Dec-13 516,615 U.S. Treasury Note 5 yr (Short) 63 7,666,313 Dec-13 (48,588) U.S. Treasury Note 10 yr (Long) 223 28,401,141 Dec-13 (31,861) Total WRITTEN OPTIONS OUTSTANDING at 10/31/13 (premiums $462,329) Expiration date/ Contract strike price amount Value SPDR S&P rust (Call) Dec-13/$182.00 106,277 $44,636 SPDR S&P rust (Call) Nov-13/181.00 527,373 200,402 SPDR S&P rust (Call) Nov-13/181.00 125,879 30,211 SPDR S&P rust (Call) Nov-13/179.00 222,861 79,606 SPDR S&P rust (Call) Nov-13/180.00 348,740 67,725 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/13 Counterparty Fixed right or obligation % to receive or (pay)/ Expiration Contract Unrealized Floating rate index/Maturity date date/strike amount appreciation Credit Suisse International (2.70625)/3 month USD-LIBOR-BBA/ Dec-23 (Written) Dec-13/2.70625 $4,500,000 $2,430 (2.7165)/3 month USD-LIBOR-BBA/ Dec-23 (Written) Dec-13/2.7165 4,500,000 270 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/13 (proceeds receivable $17,661,582) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, November 1, 2043 $7,000,000 11/13/13 $7,375,157 Federal National Mortgage Association, 3 1/2s, November 1, 2043 10,000,000 11/13/13 10,261,719 Total 52 Absolute Return 500 Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC GBP 1,086,000 $— 8/15/31 3.6% 6 month GBP- $(133,173) LIBOR-BBA Goldman Sachs International GBP 1,086,000 — 9/23/31 6 month GBP- 3.1175% 5,523 LIBOR-BBA Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $249,908,300 E $344,067 12/18/15 3 month USD- 0.75% $(1,090,406) LIBOR-BBA 40,650,400 E 714,636 12/18/18 3 month USD- 2.05% (339,835) LIBOR-BBA 2,058,600 E (27,668) 12/18/43 3 month USD- 3.85% 67,584 LIBOR-BBA 18,266,500 E 427,557 12/18/23 3 month USD- 3.15% (262,918) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,047,010 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(14,663) USD-LIBOR) 4.00% 30 year Fannie Mae pools 611,289 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,561) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,905,110 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 54,898 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,346,315 — 1/12/41 4.50% (1 month Synthetic TRS Index (25,441) USD-LIBOR) 4.50% 30 year Fannie Mae pools 263,428 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 5,335 USD-LIBOR 4.00% 30 year Fannie Mae pools 7,300,000 — 7/19/23 (2.585%) USA Non Revised (75,628) Consumer Price Index-Urban (CPI-U) Absolute Return 500 Fund 53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. cont. baskets 916,013 $— 3/14/14 (3 month USD- A basket $4,339,081 LIBOR-BBA plus (MLTRFCF2) of 0.10%) common stocks units 24,036 — 3/14/14 3 month USD- Russell 1000 Total (4,343,545) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $377,523 — 1/12/40 5.00% (1 month Synthetic MBX Index 838 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,393 — 1/12/41 4.00% (1 month Synthetic TRS Index (90) USD-LIBOR) 4.00% 30 year Fannie Mae pools 986,305 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (8,672) USD-LIBOR 6.50% 30 year Fannie Mae pools 417,133 — 1/12/42 4.00% (1 month Synthetic TRS Index (5,582) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,232,081 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (19,624) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,744,894 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,875 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,543,116 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,908 USD-LIBOR) 5.00% 30 year Fannie Mae pools 18,915,524 — 1/12/41 4.00% (1 month Synthetic TRS Index (264,908) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,193,562 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,716) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,724,608 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (50,331) USD-LIBOR 6.50% 30 year Fannie Mae pools 506,438 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,283 USD-LIBOR) 5.00% 30 year Fannie Mae pools 605,921 — 1/12/40 4.00% (1 month Synthetic MBX Index 5,005 USD-LIBOR) 4.00% 30 year Fannie Mae pools 506,438 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,283 USD-LIBOR) 5.00% 30 year Fannie Mae pools 54 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $608,830 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(8,527) USD-LIBOR) 4.00% 30 year Fannie Mae pools 495,943 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,637) USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,993,807 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (43,905) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,080,077 — 1/12/41 5.00% (1 month Synthetic MBX Index 12,867 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,494,416 — 1/12/40 4.00% (1 month Synthetic MBX Index 12,344 USD-LIBOR) 4.00% 30 year Fannie Mae pools 174,792 — 1/12/40 4.00% (1 month Synthetic TRS Index (3,540) USD-LIBOR) 4.00% 30 year Fannie Mae pools 60,479 — 1/12/38 6.50% (1 month Synthetic TRS Index (294) USD-LIBOR) 6.50% 30 year Fannie Mae pools 331,614 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,916) USD-LIBOR 6.50% 30 year Fannie Mae pools 311,966 — 1/12/41 5.00% (1 month Synthetic MBX Index 790 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,213,913 — 1/12/41 4.50% (1 month Synthetic TRS Index (22,939) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,194,762 — 1/12/41 3.50% (1 month Synthetic MBX Index 58,461 USD-LIBOR) 3.50% 30 year Fannie Mae pools 683,541 — 1/12/41 3.50% (1 month Synthetic MBX Index 9,526 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,532,189 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,413 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,651,143 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (49,685) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,545,470 — 1/12/40 4.00% (1 month Synthetic MBX Index 29,286 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,107,756 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (18,531) USD-LIBOR 6.50% 30 year Fannie Mae pools Absolute Return 500 Fund 55 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,474,559 $— 1/12/40 4.50% (1 month Synthetic MBX Index $17,156 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,677,367 — 1/12/41 4.00% (1 month Synthetic TRS Index (65,506) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,908,452 — 1/12/40 4.50% (1 month Synthetic MBX Index 14,986 USD-LIBOR) 4.50% 30 year Fannie Mae pools 388,148 — 1/12/40 5.00% (1 month Synthetic MBX Index 862 USD-LIBOR) 5.00% 30 year Fannie Mae pools 834,815 — 1/12/40 4.50% (1 month Synthetic MBX Index 3,201 USD-LIBOR) 4.50% 30 year Fannie Mae pools 12,204,644 — 1/12/41 5.00% (1 month Synthetic MBX Index 30,912 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,980,386 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,549 USD-LIBOR) 5.00% 30 year Fannie Mae pools 330,776 — 1/12/40 5.00% (1 month Synthetic MBX Index 735 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,073,073 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,383 USD-LIBOR) 5.00% 30 year Fannie Mae pools 778,066 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,728 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,586,549 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 29,981 USD-LIBOR 4.50% 30 year Fannie Mae pools 192,978 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (440) USD-LIBOR 6.00% 30 year Fannie Mae pools 204,163 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,795) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,754,187 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (50,591) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,699,484 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (15,273) USD-LIBOR 6.00% 30 year Fannie Mae pools 4,110,185 — 1/12/38 6.50% (1 month Synthetic MBX Index 36,137 USD-LIBOR) 6.50% 30 year Fannie Mae pools 56 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,785,328 $— 1/12/39 6.00% (1 month Synthetic MBX Index $10,909 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,779,010 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 33,618 USD-LIBOR 4.50% 30 year Fannie Mae pools 273,449 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 5,167 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,679,937 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 23,527 USD-LIBOR 4.00% 30 year Fannie Mae pools 869,165 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,209) USD-LIBOR 5.50% 30 year Fannie Mae pools 434,643 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (605) USD-LIBOR 5.50% 30 year Fannie Mae pools 434,643 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (605) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,346,315 — 1/12/41 4.50% (1 month Synthetic TRS Index (25,441) USD-LIBOR) 4.50% 30 year Fannie Mae pools 872,180 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,214) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,265,110 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,152) USD-LIBOR 5.50% 30 year Fannie Mae pools 872,180 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,214) USD-LIBOR 5.50% 30 year Fannie Mae pools 292,176 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,569) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,968,615 — 1/12/41 4.00% (1 month Synthetic TRS Index (27,570) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,102,729 — 1/12/41 5.00% (1 month Synthetic TRS Index (17,964) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 699,457 — 1/12/41 5.00% (1 month Synthetic TRS Index (11,394) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 419,956 — 1/12/41 4.50% (1 month Synthetic TRS Index (7,936) USD-LIBOR) 4.50% 30 year Fannie Mae pools Absolute Return 500 Fund 57 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,002,056 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(4,878) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,766,000 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 24,733 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,741,344 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,423) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,026,825 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,028) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,340,000 — 7/19/23 (2.569%) USA Non Revised (58,551) Consumer Price Index-Urban (CPI-U) 1,427,652 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 19,994 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,775,785 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 51,720 USD-LIBOR 5.00% 30 year Fannie Mae pools 694,769 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 13,129 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,672,069 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 23,417 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,296,276 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (11,397) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,363,970 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (11,992) USD-LIBOR 6.50% 30 year Fannie Mae pools units 81,424 — 10/29/14 (0.15%) Barclay’s EX-US (49,074) Q-MA USD Excess Return Index units 246,776 — 10/29/14 (0.10%) Barclay’s Q-MA US (89,358) Excess Return Index Citibank, N.A. $1,232,670 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,122 USD-LIBOR) 5.00% 30 year Fannie Mae pools 602,661 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,526 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,478,171 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 16,009 USD-LIBOR 3.50% 30 year Fannie Mae pools 58 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $1,463,552 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $20,497 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,862,273 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 35,191 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,349,051 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 27,323 USD-LIBOR 4.00% 30 year Fannie Mae pools baskets 399 — 2/13/14 (3 month USD- A basket 2,582,277 LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks baskets 253,761 — 9/25/14 3 month USD- A basket (2,303,195) LIBOR-BBA minus (CGPUTS19) of 0.70% common stocks units 9,197 — 2/13/14 3 month USD- Russell 1000 Total (1,947,940) LIBOR-BBA minus Return Index 0.15% Credit Suisse International $1,012,876 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,565 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,039,652 — 1/12/41 4.50% (1 month Synthetic TRS Index (19,646) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,346,315 — 1/12/41 4.50% (1 month Synthetic TRS Index (25,441) USD-LIBOR) 4.50% 30 year Fannie Mae pools 419,956 — 1/12/41 4.50% (1 month Synthetic TRS Index (7,936) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,695,473 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 37,750 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,251,883 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 31,537 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,347,290 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 32,873 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,208,897 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 44,940 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,369,420 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 33,183 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,873,209 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 26,234 USD-LIBOR 4.00% 30 year Fannie Mae pools Absolute Return 500 Fund 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $1,790,097 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $25,070 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,312,373 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 32,384 USD-LIBOR 4.00% 30 year Fannie Mae pools 7,310,000 — 7/19/23 (2.57%) USA Non Revised (58,326) Consumer Price Index-Urban (CPI-U) 1,571,990 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 29,706 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,675,727 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 31,666 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,166,206 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 40,935 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,859,088 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 35,131 USD-LIBOR 4.50% 30 year Fannie Mae pools 695,224 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 13,138 USD-LIBOR 4.50% 30 year Fannie Mae pools 687,490 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 12,991 USD-LIBOR 4.50% 30 year Fannie Mae pools 675,713 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 9,463 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,716,804 5,902 1/12/41 5.00% (1 month Synthetic TRS Index (22,775) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,715,811 268 1/12/41 (5.00%) 1 month Synthetic TRS Index 32,947 USD-LIBOR 5.00% 30 year Fannie Mae pools Deutsche Bank AG 1,213,437 — 1/12/34 (5.00%) 1 month Synthetic TRS Index 20,332 USD-LIBOR 5.00% 30 year Fannie Mae pools Goldman Sachs International 438,264 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,134) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,536,149 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,479) USD-LIBOR) 6.50% 30 year Fannie Mae pools 60 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,185,177 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(5,770) USD-LIBOR) 6.50% 30 year Fannie Mae pools 404,579 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,783) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,981,045 — 1/12/39 6.00% (1 month Synthetic TRS Index (37,221) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,086,715 — 1/12/38 6.50% (1 month Synthetic TRS Index (10,159) USD-LIBOR) 6.50% 30 year Fannie Mae pools 89,997 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,260) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,338,009 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,389 USD-LIBOR) 5.00% 30 year Fannie Mae pools 498,670 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,984) USD-LIBOR) 4.00% 30 year Fannie Mae pools 490,479 — 1/12/41 4.50% (1 month Synthetic TRS Index (9,269) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,034,611 — 1/12/42 4.00% (1 month Synthetic TRS Index (13,844) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,034,611 — 1/12/42 4.00% (1 month Synthetic TRS Index (13,844) USD-LIBOR) 4.00% 30 year Fannie Mae pools 370,314 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,186) USD-LIBOR) 4.00% 30 year Fannie Mae pools 816,855 — 1/12/41 4.00% (1 month Synthetic TRS Index (11,440) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,259,867 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,808) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,761,372 — 1/12/41 4.00% (1 month Synthetic TRS Index (38,673) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,224,377 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,137) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,738,388 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,284) USD-LIBOR 6.50% 30 year Fannie Mae pools Absolute Return 500 Fund 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $653,008 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(5,741) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,213,437 — 1/12/34 5.00% (1 month Synthetic TRS Index (20,332) USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,416,721 — 1/12/41 4.00% (1 month Synthetic TRS Index (61,855) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,147,619 — 1/12/41 4.50% (1 month Synthetic TRS Index (59,480) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,168,414 — 1/12/41 4.50% (1 month Synthetic TRS Index (22,079) USD-LIBOR) 4.50% 30 year Fannie Mae pools 398,838 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,586) USD-LIBOR) 4.00% 30 year Fannie Mae pools 374,957 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,506) USD-LIBOR) 6.00% 30 year Fannie Mae pools 737,166 — 1/12/39 6.00% (1 month Synthetic TRS Index (6,892) USD-LIBOR) 6.00% 30 year Fannie Mae pools 90,779 — 1/12/38 6.50% (1 month Synthetic TRS Index (442) USD-LIBOR) 6.50% 30 year Fannie Mae pools 571,922 — 1/12/41 4.50% (1 month Synthetic TRS Index (10,808) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,615,316 — 1/12/40 4.00% (1 month Synthetic TRS Index (32,716) USD-LIBOR) 4.00% 30 year Fannie Mae pools 774,911 — 1/12/39 6.00% (1 month Synthetic TRS Index (7,245) USD-LIBOR) 6.00% 30 year Fannie Mae pools 462,947 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,328) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,549,823 — 1/12/39 6.00% (1 month Synthetic TRS Index (14,490) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,031,462 — 1/12/41 4.50% (1 month Synthetic TRS Index (19,491) USD-LIBOR) 4.50% 30 year Fannie Mae pools 336,423 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,638) USD-LIBOR) 6.50% 30 year Fannie Mae pools 62 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,507,902 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(49,128) USD-LIBOR) 4.00% 30 year Fannie Mae pools 188,845 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,645) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,381,296 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (20,936) USD-LIBOR 6.50% 30 year Fannie Mae pools 219,553 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,069) USD-LIBOR) 6.50% 30 year Fannie Mae pools 336,664 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,639) USD-LIBOR) 6.50% 30 year Fannie Mae pools 111,700 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (982) USD-LIBOR 6.50% 30 year Fannie Mae pools 297,827 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,618) USD-LIBOR 6.50% 30 year Fannie Mae pools 847,837 — 1/12/41 4.00% (1 month Synthetic TRS Index (11,874) USD-LIBOR) 4.00% 30 year Fannie Mae pools 326,684 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,590) USD-LIBOR) 6.50% 30 year Fannie Mae pools 653,368 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,181) USD-LIBOR) 6.50% 30 year Fannie Mae pools 442,593 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,155) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,200,939 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,819) USD-LIBOR) 4.00% 30 year Fannie Mae pools 735,710 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,303) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,410,439 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,753) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,047,994 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,677) USD-LIBOR) 4.00% 30 year Fannie Mae pools 252,618 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,230) USD-LIBOR) 6.50% 30 year Fannie Mae pools Absolute Return 500 Fund 63 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,683,560 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(8,196) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,482,701 — 1/12/42 4.00% (1 month Synthetic TRS Index (33,220) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,394,009 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 33,528 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,603,982 — 1/12/42 4.00% (1 month Synthetic TRS Index (21,462) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,372,704 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 25,940 USD-LIBOR 4.50% 30 year Fannie Mae pools 602,928 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 8,444 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,478,171 — 1/12/41 3.50% (1 month Synthetic TRS Index (16,009) USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,034,544 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 14,773 USD-LIBOR 6.50% 30 year Fannie Mae pools 2,884,670 — 1/12/39 6.00% (1 month Synthetic TRS Index (26,970) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,234,380 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,287) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,207,088 — 1/12/41 4.50% (1 month Synthetic TRS Index (22,810) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,525,807 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 35,373 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,469,684 — 1/12/41 4.50% (1 month Synthetic TRS Index (46,669) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,346,315 — 1/12/41 4.50% (1 month Synthetic TRS Index (25,441) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,364,211 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,106) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,033,039 — 1/12/41 4.00% (1 month Synthetic TRS Index (28,472) USD-LIBOR) 4.00% 30 year Fannie Mae pools 64 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $839,001 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(15,855) USD-LIBOR) 4.50% 30 year Fannie Mae pools 875,869 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,266) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,300,000 — 7/19/23 (2.58%) USA Non Revised (55,626) Consumer Price Index-Urban (CPI-U) 1,747,616 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 33,025 USD-LIBOR 4.50% 30 year Fannie Mae pools 524,148 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 9,905 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,558,556 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 49,837 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,558,064 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 49,830 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,201,240 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 41,597 USD-LIBOR 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 1,261,920 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,673) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,814,044 — 1/12/41 4.50% (1 month Synthetic TRS Index (34,280) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,760,434 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 25,809 USD-LIBOR 6.00% 30 year Fannie Mae pools 297,530 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 4,167 USD-LIBOR 4.00% 30 year Fannie Mae pools UBS AG baskets 488,285 — 5/19/14 (3 month USD- A basket (399,906) LIBOR-BBA plus (UBSEMBSK) of 0.90%) common stocks shares 314,065 — 7/18/14 1 month USD- Vanguard Index 193,786 LIBOR-BBA minus Funds — MSCI 0.45% Emerging Markets ETF Absolute Return 500 Fund 65 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) UBS AG cont. units 92,374 $— 5/19/14 3 month USD- MSCI Emerging $(3,492,434) LIBOR-BBA plus Markets TR Net USD 0.20% units 20,545 — 5/19/14 3 month USD- MSCI Emerging (56,845) LIBOR-BBA plus Markets TR Net USD 0.10% Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $4,580 $67,000 5/11/63 300 bp $739 BBB Index CMBX NA BBB–/P 8,798 146,000 5/11/63 300 bp 430 BBB Index CMBX NA BBB–/P 18,088 293,000 5/11/63 300 bp 1,294 BBB Index CMBX NA BBB–/P 17,271 303,000 5/11/63 300 bp (96) BBB Index Barclays Bank PLC CMBX NA BBB–/P 26,163 236,000 5/11/63 300 bp 12,636 BBB Index Credit Suisse International CMBX NA BBB–/P 1,146 39,000 5/11/63 300 bp (1,089) BBB Index CMBX NA BBB–/P 15,156 124,000 5/11/63 300 bp 8,049 BBB Index CMBX NA BBB–/P 12,027 124,000 5/11/63 300 bp 4,920 BBB Index CMBX NA BBB–/P 2,468 129,000 5/11/63 300 bp (4,926) BBB Index CMBX NA BBB–/P 1,179 152,000 5/11/63 300 bp (7,533) BBB Index CMBX NA BBB–/P 15,760 198,000 5/11/63 300 bp 4,411 BBB Index CMBX NA BBB–/P 28,021 248,000 5/11/63 300 bp 13,806 BBB Index CMBX NA BBB–/P 16,841 256,000 5/11/63 300 bp 2,167 BBB Index CMBX NA BBB–/P 19,821 256,000 5/11/63 300 bp 5,148 BBB Index 66 Absolute Return 500 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $20,426 $256,000 5/11/63 300 bp $5,754 BBB Index CMBX NA BBB–/P 7,820 257,000 5/11/63 300 bp (6,911) BBB Index CMBX NA BBB–/P 4,546 258,000 5/11/63 300 bp (10,242) BBB Index CMBX NA BBB–/P 4,148 270,000 5/11/63 300 bp (11,327) BBB Index CMBX NA BBB–/P 21,635 297,000 5/11/63 300 bp 4,612 BBB Index CMBX NA BBB–/P 3,529 304,000 5/11/63 300 bp (13,895) BBB Index CMBX NA BBB–/P 32,878 429,000 5/11/63 300 bp 8,289 BBB Index CMBX NA BBB–/P 21,503 524,000 5/11/63 300 bp (8,531) BBB Index CMBX NA BBB–/P 333 3,000 5/11/63 300 bp 161 BBB Index CMBX NA BBB–/P 5,690 73,000 5/11/63 300 bp 1,506 BBB Index CMBX NA BBB–/P 10,094 116,000 5/11/63 300 bp 3,445 BBB Index CMBX NA BBB–/P 10,017 116,000 5/11/63 300 bp 3,368 BBB Index CMBX NA BBB–/P 11,629 120,000 5/11/63 300 bp 4,751 BBB Index CMBX NA BBB–/P 37,934 356,000 5/11/63 300 bp 17,530 BBB Index CMBX NA BBB–/P 49,639 470,000 5/11/63 300 bp 22,701 BBB Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Absolute Return 500 Fund 67 CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 21 B+/P $(1,049,316) $18,750,000 12/20/18 500 bp $227,893 Index NA HY Series 21 B+/P (434,296) 7,720,000 12/20/18 500 bp 91,573 Index NA HY Series 21 B+/P (613,830) 11,030,000 12/20/18 500 bp 137,509 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $6,237,946 $— $— Capital goods 10,189,896 — — Communication services 7,543,198 — — Conglomerates 17,599,948 — — Consumer cyclicals 40,518,669 — — Consumer staples 29,998,494 — — Energy 20,489,350 — — Financials 38,106,608 — — Health care 31,969,026 — — Technology 37,314,132 — — Transportation 5,503,929 — — Utilities and power 6,300,031 — — Total common stocks — — 68 Absolute Return 500 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Commodity linked notes $— $14,455,816 $— Corporate bonds and notes — 101,703,622 — Foreign government and agency bonds and notes — 3,704,826 — Investment companies 673,956 — — Mortgage-backed securities — 120,991,263 — Purchased options outstanding — 3,576,478 — Senior loans — 83,787,647 — U.S. government and agency mortgage obligations — 70,006,710 — Short-term investments 115,262,755 158,453,626 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,149,006) $— Futures contracts (1,034,595) — — Written options outstanding — (422,580) — Forward premium swap option contracts — 2,700 — TBA sale commitments — (17,636,876) — Interest rate swap contracts — (3,211,817) — Total return swap contracts — (6,263,143) — Credit default contracts — 2,186,444 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 69 Statement of assets and liabilities 10/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $759,610,021) $833,485,171 Affiliated issuers (identified cost $90,902,755) (Notes 1 and 5) 90,902,755 Cash 1,123,810 Foreign currency (cost $18,915) (Note 1) 16,220 Dividends, interest and other receivables 3,636,055 Receivable for shares of the fund sold 3,896,034 Receivable for investments sold 2,673,487 Receivable for sales of delayed delivery securities (Note 1) 18,174,322 Receivable for variation margin (Note 1) 459,122 Unrealized appreciation on forward premium swap option contracts (Note 1) 2,700 Unrealized appreciation on forward currency contracts (Note 1) 766,602 Unrealized appreciation on OTC swap contracts (Note 1) 8,736,470 Total assets LIABILITIES Payable for investments purchased 5,119,131 Payable for purchases of delayed delivery securities (Note 1) 59,581,328 Payable for shares of the fund repurchased 2,687,757 Payable for compensation of Manager (Note 2) 475,689 Payable for custodian fees (Note 2) 25,046 Payable for investor servicing fees (Note 2) 172,671 Payable for Trustee compensation and expenses (Note 2) 65,403 Payable for administrative services (Note 2) 3,073 Payable for distribution fees (Note 2) 275,884 Payable for variation margin (Note 1) 704,131 Unrealized depreciation on OTC swap contracts (Note 1) 15,059,926 Premium received on OTC swap contracts (Note 1) 435,310 Unrealized depreciation on forward currency contracts (Note 1) 1,915,608 Written options outstanding, at value (premiums $462,329) (Notes 1 and 3) 422,580 TBA sale commitments, at value (proceeds receivable $17,661,582) (Note 1) 17,636,876 Collateral on certain derivative contracts, at value (Note 1) 24,360,000 Other accrued expenses 190,783 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $777,848,917 Undistributed net investment income (Note 1) 12,937,852 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (20,304,121) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 64,258,904 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 70 Absolute Return 500 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($378,439,646 divided by 32,791,063 shares) $11.54 Offering price per class A share (100/94.25 of $11.54)* $12.24 Net asset value and offering price per class B share ($37,350,630 divided by 3,282,185 shares)** $11.38 Net asset value and offering price per class C share ($185,562,391 divided by 16,327,850 shares)** $11.36 Net asset value and redemption price per class M share ($7,028,802 divided by 614,842 shares) $11.43 Offering price per class M share (100/96.50 of $11.43)* $11.84 Net asset value, offering price and redemption price per class R share ($4,058,128 divided by 353,948 shares) $11.47 Net asset value, offering price and redemption price per class R5 share ($10,483 divided by 902 shares) $11.62 Net asset value, offering price and redemption price per class R6 share ($4,411,449 divided by 379,504 shares) $11.62 Net asset value, offering price and redemption price per class Y share ($217,880,023 divided by 18,788,911 shares) $11.60 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 71 Statement of operations Year ended 10/31/13 INVESTMENT INCOME Interest (net of foreign tax of $3,358) (including interest income of $68,528 from investments in affiliated issuers) (Note 5) $17,355,285 Dividends (net of foreign tax of $42,553) 6,345,410 Total investment income EXPENSES Compensation of Manager (Note 2) 5,754,561 Investor servicing fees (Note 2) 1,086,858 Custodian fees (Note 2) 87,255 Trustee compensation and expenses (Note 2) 68,870 Distribution fees (Note 2) 3,256,105 Administrative services (Note 2) 24,331 Other 327,399 Fees waived and reimbursed by Manager (Note 2) (172,340) Total expenses Expense reduction (Note 2) (12,569) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 5,106,126 Net realized loss on swap contracts (Note 1) (3,159,325) Net realized loss on futures contracts (Note 1) (5,679,011) Net realized gain on foreign currency transactions (Note 1) 3,862,694 Net realized loss on written options (Notes 1 and 3) (12,399,646) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,284,197) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 19,851,819 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 72 Absolute Return 500 Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/13 Year ended 10/31/12 Operations: Net investment income $13,280,225 $12,453,430 Net realized loss on investments and foreign currency transactions (12,269,162) (2,594,124) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 18,567,622 46,445,072 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,331,903) (12,281,857) Class B — (780,437) Class C — (4,306,052) Class M (12,537) (194,367) Class R (7,312) (39,758) Class R5 (72) — Class R6 (76) — Class Y (1,954,082) (6,202,628) Decrease from capital share transactions (Note 4) (9,116,400) (32,057,477) Total increase in net assets NET ASSETS Beginning of year 828,585,249 828,143,447 End of year (including undistributed net investment income of $12,937,852 and $2,118,818, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 73 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A October 31, 2013 .20 .08 (.07) — — 1.11 1.72 189 f October 31, 2012 .18 .59 (.33) — — 1.14 1.67 150 f October 31, 2011 .29 (.05) (.23) (.05) — 1.16 2.68 144 f October 31, 2010 .30 .04 (.11) (.08) — e 1.47 2.73 240 f October 31, 2009† .21 .57 — e 7.80 * 1.28 * 1.96 * 63 * Class B October 31, 2013 .11 .09 — 1.86 .97 189 f October 31, 2012 .10 .58 (.25) — — 1.89 .91 150 f October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.94 144 f October 31, 2010 .21 .05 (.08) (.08) — e 2.22 1.97 240 f October 31, 2009† .16 .55 — e 7.10 * 1.92 * 1.48 * 63 * Class C October 31, 2013 .11 .08 — 1.86 .97 189 f October 31, 2012 .10 .58 (.25) — — 1.89 .91 150 f October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.91 144 f October 31, 2010 .21 .04 (.09) (.08) — e 2.22 1.98 240 f October 31, 2009† .17 .55 — e 7.20 * 1.92 * 1.59 * 63 * Class M October 31, 2013 .14 .08 (.02) — — 1.61 1.22 189 f October 31, 2012 .13 .58 (.28) — — 1.64 1.16 150 f October 31, 2011 .24 (.05) (.18) (.05) — 1.66 2.18 144 f October 31, 2010 .24 .05 (.10) (.08) — e 1.97 2.22 240 f October 31, 2009† .20 .53 — e 7.30 * 1.71 * 1.83 * 63 * Class R October 31, 2013 .16 .10 (.05) — — 1.36 1.44 189 f October 31, 2012 .15 .58 (.30) — — 1.39 1.40 150 f October 31, 2011 .26 (.05) (.21) (.05) — 1.41 2.41 144 f October 31, 2010 .27 .04 (.11) (.08) — e 1.72 2.47 240 f October 31, 2009† .22 .54 — e 7.60 * 1.49 * 2.01 * 63 * Class R5 October 31, 2013 .23 .09 (.08) — — .86 1.97 189 f October 31, 2012‡ .07 .15 — 1.97 * 10 .29 * .60 * 150 f Class R6 October 31, 2013 .21 g .12 (.09) — — .80 1.80 g 189 f October 31, 2012‡ .07 .15 — 1.97 * 10 .28 * .62 * 150 f Class Y October 31, 2013 .23 .09 (.10) — — .86 1.98 189 f October 31, 2012 .21 .58 (.35) — — .89 1.91 150 f October 31, 2011 .32 (.05) (.25) (.05) — .91 2.93 144 f October 31, 2010 .32 .05 (.13) (.08) — e 1.22 2.97 240 f October 31, 2009† .27 .54 — e 8.10 * 1.06 * 2.45 * 63 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 74 Absolute Return 500 Fund Absolute Return 500 Fund 75 Financial highlights (Continued) * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/13 10/31/12 10/31/11 10/31/10 10/31/09 Class A 0.02% 0.09% 0.12% 0.02% 0.33% Class B 0.02 0.09 0.12 0.02 0.33 Class C 0.02 0.09 0.12 0.02 0.33 Class M 0.02 0.09 0.12 0.02 0.33 Class R 0.02 0.09 0.12 0.02 0.33 Class R5 0.03 0.02 — — — Class R6 — Class Y 0.02 0.09 0.12 0.02 0.33 e Amount represents less than $0.01 per share. f Portfolio turnover excludes TBA purchase and sale transactions. g The net investment income ratio and per share amount shown for the period ending April 30, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 76 Absolute Return 500 Fund Notes to financial statements 10/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through October 31, 2013. Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Absolute Return 500 Fund 77 Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S.dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. 78 Absolute Return 500 Fund The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Absolute Return 500 Fund 79 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum 80 Absolute Return 500 Fund risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $132,504 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts Absolute Return 500 Fund 81 outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,753,391 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $8,104,364. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 82 Absolute Return 500 Fund The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2013, the fund had a capital loss carryover of $20,923,894 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $20,557,302 $— $20,557,302 * 366,592 N/A 366,592 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, realized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,844,791 to increase undistributed net investment income and $1,844,791 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $80,170,896 Unrealized depreciation (6,745,101) Net unrealized appreciation 73,425,795 Undistributed ordinary income 6,583,198 Capital loss carryforward (20,923,894) Cost for federal income tax purposes $850,948,043 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of Absolute Return 500 Fund 83 most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii)March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.20%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.731% of the fund’s average net assets before a decrease of $371,645 (0.044% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2014, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under each fund’s distribution plans) will not exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $172,340 as a result of this limit. This expense limitation remains in place under the interim management contract described above. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, 84 Absolute Return 500 Fund taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $493,086 ClassR5 16 ClassB 48,938 ClassR6 1,349 ClassC 242,539 ClassY 288,823 ClassM 9,655 Total ClassR 2,452 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,183 under the expense offset arrangements and by $11,386 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $570, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Absolute Return 500 Fund 85 The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $948,920 ClassM 55,567 ClassB 376,590 ClassR 9,461 ClassC 1,865,567 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $151,868 and $4,149 from the sale of classA and classM shares, respectively, and received $33,787 and $8,809 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $64 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,121,836,704 and $1,098,537,030, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $4,631,250 and $4,632,031, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $15,838,000 $304,882 2,339,222 $3,247,125 Options opened 168,873,000 — 49,469,367 6,483,925 Options exercised (12,058,000) — — — Options expired — — (43,219,080) (5,134,265) Options closed (163,653,000) (304,882) (7,258,379) (4,134,456) Written options outstanding at the end of the reporting period $9,000,000 $— 1,331,130 $462,329 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 11,867,768 $135,477,989 9,142,486 $100,772,649 Shares issued in connection with reinvestment of distributions 189,656 2,120,350 1,049,067 11,046,680 12,057,424 137,598,339 10,191,553 111,819,329 Shares repurchased (12,476,767) (142,403,974) (14,770,433) (161,904,528) Net decrease 86 Absolute Return 500 Fund Year ended 10/31/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 545,604 $6,150,883 622,062 $6,798,321 Shares issued in connection with reinvestment of distributions — — 67,114 702,014 545,604 6,150,883 689,176 7,500,335 Shares repurchased (572,500) (6,463,863) (533,534) (5,809,133) Net increase (decrease) Year ended 10/31/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 4,066,301 $45,798,121 3,645,259 $39,732,342 Shares issued in connection with reinvestment of distributions — — 347,482 3,627,711 4,066,301 45,798,121 3,992,741 43,360,053 Shares repurchased (4,311,811) (48,602,199) (4,556,105) (49,519,806) Net decrease Year ended 10/31/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 126,208 $1,423,914 123,669 $1,358,249 Shares issued in connection with reinvestment of distributions 1,124 12,494 18,394 192,588 127,332 1,436,408 142,063 1,550,837 Shares repurchased (185,402) (2,096,280) (177,781) (1,947,794) Net decrease Year ended 10/31/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 257,625 $2,934,871 64,873 $712,493 Shares issued in connection with reinvestment of distributions 657 7,312 3,794 39,758 258,282 2,942,183 68,667 752,251 Shares repurchased (65,272) (735,932) (40,035) (434,000) Net increase Year ended 10/31/13 Year ended 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 896 $10,000 Shares issued in connection with reinvestment of distributions 6 72 — — 6 72 896 10,000 Shares repurchased — Net increase 6 Absolute Return 500 Fund 87 Year ended 10/31/13 Year ended 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 436,734 $5,073,276 896 $10,000 Shares issued in connection with reinvestment of distributions 7 76 — — 436,741 5,073,352 896 10,000 Shares repurchased (58,133) (673,006) — — Net increase Year ended 10/31/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 10,440,238 $119,757,353 10,459,621 $115,043,276 Shares issued in connection with reinvestment of distributions 133,162 1,492,750 435,403 4,593,504 10,573,400 121,250,103 10,895,024 119,636,780 Shares repurchased (11,185,969) (128,390,607) (8,827,003) (97,081,801) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 902 100.0% $10,483 ClassR6 903 0.2 $10,493 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $92,324,710 $78,124,297 $170,449,007 $30,970 $— Putnam Short Term Investment Fund* — 402,938,297 312,035,542 37,558 90,902,755 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 88 Absolute Return 500 Fund Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) 1,400,000 Purchased TBA commitment option contracts (contract amount) $2,300,000 Purchased swap option contracts (contract amount) $68,200,000 Written equity option contracts (contract amount) 6,200,000 Written TBA commitment option contracts (contract amount) —* Written swap option contracts (contract amount) $34,600,000 Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $334,300,000 OTC interest rate swap contracts (notional) $470,200,000 Centrally cleared interest rate swap contracts (notional) $114,400,000 OTC total return swap contracts (notional) $734,800,000 OTC credit default swap contracts (notional) $55,200,000 Centrally cleared credit default contracts (notional) $8,700,000 * For the reporting period, the transaction volume was minimal. The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized Credit contracts appreciation $2,554,417* Payables $367,973 Foreign exchange contracts Receivables 766,602 Payables 1,915,608 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 11,783,347* depreciation 14,896,368* Investments, Receivables,Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 2,206,796* depreciation 6,446,732* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Absolute Return 500 Fund 89 Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $32,029 $32,029 Foreign exchange contracts — — 3,645,990 — $3,645,990 Equity contracts (23,285,696) 2,593,672 — (6,730,635) $(27,422,659) Interest rate contracts (1,532,896) (8,272,683) — 3,539,281 $(6,266,298) Total Change in unrealized appreciation of (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $2,052,632 $2,052,632 Foreign exchange contracts — — (1,312,211) — $(1,312,211) Equity contracts (156,413) (1,117,860) — (6,294,681) $(7,568,954) Interest rate contracts 928,147 695,122 — (3,185,973) $(1,562,704) Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 90 Absolute Return 500 Fund Federal tax information (Unaudited) The fund designated 59.39% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 67.81%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Absolute Return 500 Fund 91 About the Trustees Independent Trustees 92 Absolute Return 500 Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Absolute Return 500 Fund 93 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 94 Absolute Return 500 Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Absolute Return 500 Fund 95 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 96 Absolute Return 500 Fund Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund ® with automatically adjusting allocations to Absolute Return 300 Fund ® stocks, bonds, and money market instruments, Absolute Return 500 Fund ® becoming more conservative over time. Absolute Return 700 Fund ® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Absolute Return 500 Fund 97 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Auditors Robert T. Burns PricewaterhouseCoopers LLP Vice President and Chief Legal Officer 98 Absolute Return 500 Fund This report is for the information of shareholders of Putnam Absolute Return 500 Fund
